 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
RHOZET CORPORATION
DUSSELDORF ACQUISITION CORPORATION
HARMONIC, INC.
AND WITH RESPECT TO ARTICLES VII, VIII AND IX ONLY
DAVID TRESCOT
AS SHAREHOLDER REPRESENTATIVE
Dated as of July 25, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I THE MERGER     2  
1.1
  The Merger     2  
1.2
  Effective Time     2  
1.3
  Effect of the Merger     2  
1.4
  Articles of Incorporation and Bylaws     2  
1.5
  Directors and Officers     3  
1.6
  Effect of Merger on the Capital Stock of the Constituent Corporations     3  
1.7
  Dissenting Shares     12  
1.8
  Surrender of Certificates     13  
1.9
  No Further Ownership Rights in Company Capital Stock     14  
1.10
  Lost, Stolen or Destroyed Certificates     14  
1.11
  Taking of Necessary Action; Further Action     14  
 
            ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY     15  
2.1
  Organization of the Company     15  
2.2
  Company Capital Structure     16  
2.3
  Subsidiaries     17  
2.4
  Authority     18  
2.5
  No Conflict     18  
2.6
  Consents     19  
2.7
  Company Financial Statements     19  
2.8
  Internal Controls     19  
2.9
  No Undisclosed Liabilities     20  
2.10
  No Changes     20  
2.11
  Accounts Receivable     23  
2.12
  Tax Matters     23  
2.13
  Restrictions on Business Activities     26  
2.14
  Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment; Customer Information     26  
2.15
  Intellectual Property     28  
2.16
  Agreements, Contracts and Commitments     32  
2.17
  Interested Party Transactions     33  
2.18
  Governmental Authorization     34  
2.19
  Litigation     34  
2.20
  Minute Books     34  
2.21
  Environmental Matters     35  
2.22
  Brokers’ and Finders’ Fees     36  
2.23
  Employee Benefit Plans and Compensation     36  
2.24
  Insurance     40  
2.25
  Compliance with Laws     41  
2.26
  Export Control Laws     41  
2.27
  Foreign Corrupt Practices Act     41  
2.28
  Warranties; Indemnities     42  
2.29
  Substantial Customers and Suppliers     42  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
2.30
  Complete Copies of Materials     42  
2.31
  Representations Complete     42  
2.32
  Consent Solicitation     42  
2.33
  Director and Officer Indemnification     43  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB     43
 
3.1
  Organization and Standing     43  
3.2
  Authority     43  
3.3
  Consents     43  
3.4
  Parent Common Stock     43  
3.5
  No Conflict     43  
3.6
  SEC Documents     44  
3.7
  No Parent Material Adverse Effect     44  
3.8
  Information Supplied     44  
 
            ARTICLE IV CONDUCT PRIOR TO THE EFFECTIVE TIME     44  
4.1
  Conduct of Business of the Company     44  
4.2
  No Solicitation     48  
4.3
  Procedures for Requesting Parent Consent     48  
 
            ARTICLE V ADDITIONAL AGREEMENTS     49  
5.1
  Access to Information     49  
5.2
  Confidentiality     49  
5.3
  Public Disclosure     50  
5.4
  Reasonable Efforts     50  
5.5
  Notification of Certain Matters     50  
5.6
  Shareholder Approval. (a)     51  
5.7
  Securities Law Compliance     51  
5.8
  Merger Notification     52  
5.9
  Consents     53  
5.10
  Restrictions on Transfer     53  
5.11
  Termination and Modification of Agreements     53  
5.12
  Proprietary Information and Inventions Assignment Agreement     54  
5.13
  New Employment Benefits     54  
5.14
  Intentionally Deleted     54  
5.15
  No Liability for New Employees or Former Employees     54  
5.16
  Resignation of Officers and Directors     54  
5.17
  83(b) Elections     54  
5.18
  Termination of 401(k) Plan     55  
5.19
  Spreadsheet     55  
5.20
  Intentionally Deleted     55  
5.21
  FIRPTA Compliance     55  
5.22
  Affiliate Agreements     55  
5.23
  Employment Agreements     56  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page   ARTICLE VI CONDITIONS TO THE MERGER     56  
6.1
  Conditions to Obligations of Each Party to Effect the Merger     56  
6.2
  Conditions to the Obligations of Parent and Sub     56  
6.3
  Conditions to Obligations of the Company     59  
 
            ARTICLE VII SURVIVAL OF REPRESENTATIONS AND WARRANTIES; HOLDBACK    
59  
7.1
  Survival of Representations and Warranties     59  
7.2
  Indemnification     60  
7.3
  Maximum Payments; Remedy     61  
7.4
  Means of Indemnification     61  
7.5
  Shareholder Representative     65  
 
            ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER     66  
8.1
  Termination     66  
8.2
  Effect of Termination     67  
8.3
  Fees and Expenses     67  
8.4
  Amendment     67  
8.5
  Extension; Waiver     68  
 
            ARTICLE IX GENERAL PROVISIONS     68  
9.1
  Notices     68  
9.2
  Interpretation     69  
9.3
  Counterparts     69  
9.4
  Entire Agreement; Assignment     69  
9.5
  Severability     69  
9.6
  Other Remedies     69  
9.7
  Governing Law; Exclusive Jurisdiction     70  
9.8
  Rules of Construction     70  
9.9
  Waiver of Jury Trial     70  

-iii-



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS

      Exhibit   Description
Exhibit A
  Forms of Employment Agreement
Exhibit B
  Form of Certificate of Merger
Exhibit C
  Form of Shareholder Certificate
Exhibit D
  Form of Declaration of Registration Rights
 
   
Schedules
   
 
   
Schedule 1.6(a)(ii)
  Key Employees
Schedule 5.11(b)
  List of Modified Agreements
Schedule 5.12
  Form of Employee Proprietary Information Agreement
Schedule 5.12
  Form of Consultant Proprietary Information Agreement
Schedule 5.19
  Spreadsheet
Schedule 5.22
  Rule 145 Affiliates
Schedule 6.2(g)
  Third Party Consents
Schedule 6.2(h)
  Terminated Agreements

-iv-



--------------------------------------------------------------------------------



 



     THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into as of July 25, 2007 by and among Harmonic, Inc., a Delaware corporation
(“Parent”), Dusseldorf Acquisition Corporation, a California corporation and a
wholly-owned subsidiary of Parent (“Sub”), Rhozet Corporation, a California
corporation (the “Company”), and with respect to Article VII, Article VIII and
Article IX hereof only, David Trescot as shareholder representative (the
“Shareholder Representative”).
RECITALS
     A. The Boards of Directors of each of Parent, Sub and the Company believe
it is advisable and in the best interests of each corporation and its respective
shareholders that Parent acquire the Company through the statutory merger of Sub
with and into the Company (the “Merger”) and, in furtherance thereof, have
approved this Agreement and the Merger.
     B. Pursuant to the Merger, among other things, and subject to the terms and
conditions of this Agreement, all of the issued and outstanding capital stock of
the Company shall be converted into the right to receive the consideration set
forth herein.
     C. Immediately prior to the Merger, all of the issued and outstanding
options to purchase capital stock of the Company shall be converted by the
Company and the holders of such options into the right to receive an amount in
cash equal to the consideration to be paid to holders of the Company’s capital
stock in connection with the Merger, and shall be terminated.
     C. A portion of the consideration otherwise payable by Parent in connection
with the Merger shall be held back by Parent as partial security for the
indemnification obligations set forth in this Agreement.
     D. The Company, on the one hand, and Parent and Sub, on the other hand,
desire to make certain representations, warranties, covenants and other
agreements in connection with the Merger.
     E. On or prior to the execution and delivery of this Agreement, as a
material inducement to Parent and Sub to enter into this Agreement, the Company
shall have obtained the irrevocable approval of the Merger, this Agreement and
the transactions contemplated thereby (i) by the Company’s Board of Directors
and (ii) by the holders of at least a majority of the issued and outstanding
shares of capital stock of the Company, voting together on an as-converted to
common stock basis.
     F. Prior to the Effective Time, as a material inducement to Parent and Sub
to consummate the transactions contemplated by this Agreement, each of the Key
Employees shall enter into an Employment Agreement, substantially in one of the
applicable forms attached hereto as Exhibit A (an “Employment Agreement”), with
Parent to be effective as of the Effective Time.
     G. The Merger is intended to qualify as a reorganization within the meaning
of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and this Agreement is intended to constitute a “plan of reorganization” within
the meaning of the regulations promulgated under Section 368 of the Code.
     NOW, THEREFORE, in consideration of the mutual agreements, covenants and
other premises set forth herein, the mutual benefits to be gained by the
performance thereof, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and accepted, the parties
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     1.1 The Merger. At the Effective Time (as defined in Section 1.2 hereof)
and subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the Corporations Code of the State of California
(“California Law”), Sub shall be merged with and into the Company, the separate
corporate existence of Sub shall cease, and the Company shall continue as the
surviving corporation and as a wholly-owned subsidiary of Parent. The surviving
corporation after the Merger is sometimes referred to hereinafter as the
“Surviving Corporation.”
     1.2 Effective Time. Unless this Agreement is earlier terminated pursuant to
Section 8.1 hereof, the closing of the Merger (the “Closing”) will take place as
soon as practicable following the date upon which all of the conditions set
forth in Article VI hereof other than those that by their nature may only be
satisfied or waived at the Closing, have been satisfied or waived, at the
offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation, at 650
Page Mill Road, Palo Alto, California, U.S.A., unless another time or place is
mutually agreed upon in writing by Parent and the Company. The date upon which
the Closing actually occurs shall be referred to herein as the “Closing Date.”
On the Closing Date, the parties hereto shall cause the Merger to be consummated
by the filing of certain officers’ certificates and an agreement of merger in
substantially the form attached hereto as Exhibit B, with the Secretary of State
of the State of California (the “Certificate of Merger”), in accordance with the
applicable provisions California Law (the time of the acceptance of such filing
by the Secretary of State of the State of California shall be referred to herein
as the “Effective Time”).
     1.3 Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as set forth in this Agreement and as provided in the applicable
provisions of California Law. Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, except as otherwise agreed to
pursuant to the terms of this Agreement, all of the property, rights,
privileges, powers and franchises of the Company and Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of the Company and
Sub shall become the debts, liabilities and duties of the Surviving Corporation.
     1.4 Articles of Incorporation and Bylaws.
          (a) Unless otherwise determined by Parent prior to the Effective Time,
the articles of incorporation of the Surviving Corporation shall be amended and
restated as of the Effective Time to be identical to the articles of
incorporation of Sub as in effect immediately prior to the Effective Time, until
thereafter amended in accordance with California Law and as provided in such
articles of incorporation; provided, however, that at the Effective Time,
Article I of the articles of incorporation of the Surviving Corporation shall be
amended and restated in its entirety to read as follows: “The name of the
corporation is Rhozet Corporation.”
          (b) Unless otherwise determined by Parent prior to the Effective Time,
the bylaws of the Surviving Corporation shall be amended and restated at the
Effective Time to be identical to the bylaws of Sub, as in effect immediately
prior to the Effective Time (other than any express references to the name of
Sub in such bylaws, which shall be amended to refer to the Surviving
Corporation) until thereafter amended in accordance with California Law and as
provided in the articles of incorporation of the Surviving Corporation and such
bylaws.

-2-



--------------------------------------------------------------------------------



 



     1.5 Directors and Officers.
          (a) Directors of Surviving Corporation. Unless otherwise determined by
Parent prior to the Effective Time, the directors of Sub immediately prior to
the Effective Time shall be the directors of the Surviving Corporation
immediately after the Effective Time, each to hold the office of a director of
the Surviving Corporation in accordance with the provisions of California Law
and the articles of incorporation and bylaws of the Surviving Corporation until
their successors are duly elected and qualified.
          (b) Officers of Surviving Corporation. Unless otherwise determined by
Parent prior to the Effective Time, the officers of Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation immediately
after the Effective Time, each to hold office in accordance with the provisions
of the bylaws of the Surviving Corporation.
     1.6 Effect of Merger on the Capital Stock of the Constituent Corporations.
          (a)(i) Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:
     “Aggregate Consideration Amount” shall mean $15,500,000.
     “Aggregate Common Stock Consideration Amount” equals the Aggregate
Consideration Amount minus the Option Cash.
     “Business Day” shall mean each day that is not a Saturday, Sunday or other
day on which Parent is closed for business or banking institutions located in
San Francisco, California are authorized or obligated by law or executive order
to close.
     “Cash Component of the Common Stock Consideration” shall mean, for each
share of Company Common Stock, an amount equal to the quotient of the Merger
Cash divided by the Total Outstanding Common Shares (rounded to the nearest
one-hundred thousandth (0.00001) of a cent (with 0.000005 of a cent and above
rounded up).
     “Closing Merger Consideration” shall mean, with respect to each share of
Company Common Stock held by a Shareholder, an amount of consideration equal to
(i) (A) the Stock Component of the Common Stock Consideration, and (B) the Cash
Component of the Common Stock Consideration, minus (ii) the Holdback Amount.
     “Common Stock Consideration” shall mean (i) the Stock Component of the
Common Stock Consideration and (ii) the Cash Component of the Common Stock
Consideration.
     “Company Capital Stock” shall mean the Company Common Stock and all other
shares of capital stock, if any, of the Company, taken together.
     “Company Common Stock” shall mean shares of common stock, without reference
to par value per share, of the Company.
     “Company Material Adverse Effect” shall mean any change, event or effect
that is materially adverse to the business, assets, financial condition, results
of operations or prospects of the Company and its Subsidiaries, taken as a
whole.

-3-



--------------------------------------------------------------------------------



 



     “Company Options” shall mean all issued and outstanding options to purchase
or otherwise acquire Company Capital Stock listed on Disclosure Schedule 2.2(c)
held by any employee, consultant or director of the Company or its Subsidiaries.
     “Holdback Amount” shall mean, with respect to each share of Company Common
Stock held by a Shareholder, (i) the number of shares of Parent Common Stock
equal to the quotient obtained by dividing (A) the quotient obtained by dividing
(x) the product of .801 multiplied by the Total Holdback Amount, by (y) the
Trading Price, by (B) the Total Outstanding Common Shares, and (ii) an amount in
cash equal to the quotient obtained by dividing (A) the product of .199
multiplied by the Total Holdback Amount by (B) the Total Outstanding Common
Shares.
     “Key Employees” shall mean the employees of Company and any of its
Subsidiaries identified on Schedule 1.6(a)(ii) hereto.
     “Knowledge” or “Known” shall mean, with respect to the Company, the
knowledge of any of the officers, members of the boards of directors or senior
managers of the Company or its Subsidiaries after reasonable inquiry of those
persons employed by the Company or the Subsidiaries with administrative or
operational responsibility for such matter.
     “Lien” shall mean any lien, pledge, charge, claim, mortgage, security
interest or other encumbrance of any sort.
     “Merger Cash” shall mean an amount in cash equal to the product of
(i) 0.199 multiplied by (ii) the Aggregate Common Stock Consideration Amount,
rounded to the nearest whole cent (with 0.5 of a cent rounded down), subject to
adjustment as set forth in Section 1.11.
     “Merger Shares” shall mean the number of shares of Parent Common Stock
equal to the quotient obtained by dividing the Merger Shares Value by the
Trading Price, rounded down to the nearest whole share.
     “Merger Shares Value” shall mean an amount equal to the product of
(i) 0.801 multiplied by (ii) the Aggregate Common Stock Consideration Amount,
rounded to the nearest whole cent (with 0.5 of a cent rounded down), subject to
adjustment as set forth in Section 1.11.
     “Option Cash” shall mean an amount in cash equal to the product of (i) the
Aggregate Consideration Amount multiplied by (ii) the quotient obtained by
dividing the Total Outstanding Options by the Total Outstanding Shares, rounded
to the nearest whole cent (with 0.5 of a cent rounded down).
     “Parent Common Stock” shall mean shares of the common stock, par value
$0.001 per share, of Parent.
     “Parent Material Adverse Effect” shall mean any change, event or effect
that is materially adverse to the business, assets, financial condition or
results of operations of Parent; provided, however, that in no event shall any
of the following, alone or in combination with any of the others, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or will be, a Parent Material Adverse Effect: (i) any
change or changes in the price per share of Parent Common Stock or a change in
the trading volume of Parent Common Stock; (ii) any occurrence or occurrences
relating to the industry in which Parent operates, other than that which affects
Parent and its subsidiaries, taken as a whole, disproportionately; (iii) failing
to meet or otherwise satisfy analyst or other third party expectations relating
to the results of

-4-



--------------------------------------------------------------------------------



 



Parent’s operations; or (iv) any occurrence or occurrences that proximately
results from the public announcement of this Agreement.
     “Parent’s Accountants” shall mean PricewaterhouseCoopers LLC, independent
accountants of Parent.
     “Permitted Liens” shall mean (i) statutory liens for taxes that are not yet
due and payable, (ii) statutory liens to secure obligations to landlords,
lessors or renters under leases or rental agreements, (iii) deposits or pledges
made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by applicable law,
(iv) statutory liens in favor of carriers, warehousemen, mechanics and
materialmen, to secure claims for labor, materials or supplies and other like
liens, and (v) liens in favor of customs and revenue authorities arising as a
matter of applicable law to secure payments of customs duties in connection with
the importation of goods.
     “Person” shall mean an individual or entity, including a partnership, a
limited liability company, a corporation, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a Governmental
Entity (or any department, agency, or political subdivision thereof).
     “Plan” shall mean the Company’s 2006 Stock Plan, as amended to date.
     “Pro Rata Portion” shall mean, with respect to each Shareholder (other than
a Shareholder holding Dissenting Shares who does not effectively withdraw or
lose such Shareholder’s dissenter’s rights as contemplated by Section 1.7(b)
hereof), an amount equal to the quotient of (i) the sum of (A) the product of
the number of Merger Shares to which such Shareholder is entitled pursuant to
Section 1.6 hereof multiplied by the Trading Price, plus (B) the amount of
Merger Cash, in each case issuable pursuant to Section 1.6 hereof in respect of
the shares of Company Capital Stock owned by such Shareholder as of the
Effective Time, divided by (ii) the sum of (A) the product of the aggregate
number of Merger Shares to be issued to Shareholders multiplied by the Trading
Price, plus (B) the aggregate amount of the Merger Cash to be paid to
Shareholders, in each case excluding such Merger Shares and Merger Cash that
would otherwise be issued to Shareholders if they had not effectively withdrawn
or lost their dissenters’ rights as contemplated by Section 1.7(b) hereof).
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities Act” shall mean the United States Securities Act of 1933, as
amended.
     “Shareholder” shall mean any holder of any Company Common Stock immediately
prior to the Effective Time.
     “Stock Component of the Common Stock Consideration” shall mean, for each
share of Company Common Stock, a fraction of a share of Parent Common Stock
equal to the quotient of the Merger Shares divided by the Total Outstanding
Common Shares, rounded to the nearest one-hundred thousandth (0.00001) (with
amounts 0.000005 and above rounded down).
     “Total Consideration” shall mean the Merger Cash and the Merger Shares.
     “Total Holdback Amount” shall mean $2,325,000 of the Aggregate Common Stock
Consideration Amount.

-5-



--------------------------------------------------------------------------------



 



     “Total Outstanding Options” shall mean all Company Options that are
outstanding immediately prior to the Effective Time.
     “Total Outstanding Common Shares” shall mean the aggregate number of shares
of Company Common Stock issued and outstanding immediately prior to the
Effective Time.
     “Total Outstanding Shares” shall mean the sum of the Total Outstanding
Common Shares, plus the Total Outstanding Options.
     “Trading Price” shall mean $9.272 (as adjusted as appropriate to reflect
any stock splits, stock dividends, combinations, reorganizations,
reclassifications or similar events).
          (ii) Other Capitalized Terms. For all purposes of and under this
agreement, the following capitalized term shall have the respective meanings
ascribed thereto in the section of this Agreement set forth opposite each such
capitalized term below:

      Capitalized Term   Section
401(k) Fees
  2.23(q) 
401(k) Plan
  5.18 
Acquisition Proposal
  4.2(a) 
Action of Divestiture
  5.4(a) 
Agreed-Upon Loss
  7.4(f)(v) 
Agreement
  Recitals
Balance Sheet Date
  2.7
Articles of Incorporation
  2.1(a) 
le plan (the “A/R Plan
  1.6(i)(i)
California Law
  1.1
Certificate of Merger
  1.2
CFRA
  2.23(a)
Charter Documents
  2.1(a)
Closing
  1.2
Closing Accounts Receivable Statement
  1.6(i)(i)
Closing Date
  1.2
Closing Statement of Assumed Liabilities
  1.6(i)(i)
COBRA
  2.23(a)
Code
  Recitals
Company
  Recitals
Company Accounts Collected Report
  1.6(i)(ii)
Company Assumed Liabilities Report
  1.6(i)(ii)
Company Authorizations
  2.18
Company Employee Plan
  2.23(a)
Company Intellectual Property
  2.15(a)
Company Options
  1.6(a)(i)
Company Product
  2.15(a)
Company Registered Intellectual Property
  2.15(b)
Company Certificates
  1.8(c)
Conflict
  2.5
Contract, Contracts
  2.5

-6-



--------------------------------------------------------------------------------



 



      Capitalized Term   Section
Copyrights
  2.15(a)
Current Balance Sheet
  2.7
Customer Information
  2.14(f)
Disclosure Schedule
  Article II
Dissenting Share Payments
  1.7(c)
Dissenting Shares
  1.7(a)
DOL
  2.23(a)
Effective Time
  1.2
Employee
  2.23(a)
Employee Agreement
  2.23(a)
Employment Agreement
  Recitals
Equipment
  2.14(e)
ERISA
  2.23(a)
ERISA Affiliate
  2.23(a)
Exchange Agent
  1.8(a)
Exchange Documents
  1.8(c)
Export Approvals
  2.26(a)
Final Assumed Liability Adjustment
  1.6(i)(iii)(3)
Final Assumed Liability Differential
  1.6(i)(iii)(3)
Financials
  2.7
FIRPTA Compliance Certificate
  5.21
FMLA
  2.23(a)
Governmental Entity
  2.6
HIPAA
  2.23(a)
Holdback Distribution Date
  7.4(c)(i)
Indemnified Parties
  7.2(a)
“Independent Accounting Firm
  1.6(i)(iii)(2)
Information Statement
  5.6(b)
Initial Survival Date
  7.1
In-Licenses
  2.15(p)
Intellectual Property Rights
  2.15(a)
International Employee Plan
  2.23(a)
International Employees
  2.23(a)
IP Licenses
  2.15(q)
IRS
  2.23(a)
Lease Agreements
  2.14(b)
Leased Real Property
  2.14(a)
Lock-up Agreement
  Recitals
Loss, Losses
  7.2(a)
Material Contract, Material Contracts
  2.16(b)
Merger
  Recitals
Nondisclosure Agreement
  5.2
Object Code
  2.15(a)
Objection Notice
  7.4(e)
Officer’s Certificate
  7.4(d)(iv)
Open Source License
  2.15(a)
Open Source Materials
  2.15(a)
Option Consideration
  1.6(c)(i)

-7-



--------------------------------------------------------------------------------



 



      Capitalized Term   Section
Parent
  Recitals
Parent SEC Filings
  3.6
Patent
  2.15(a)
Pension Plan
  2.23(a)
Registered Intellectual Property
  2.15(a)
Returns
  2.12(b)(i)
Rule 145
  5.22
Rule 145 Affiliate
  5.22
Source Code
  2.15(a)
Spreadsheet
  5.19
Shareholder Certificate
  5.7(c)
Shareholder Representative
  Recitals
Shareholder Representative Expenses
  7.5(b)
Sub
  Recitals
Subsequent Survival Date
  7.1
Subsidiary
  2.3
Surviving Corporation
  1.1
Tax, Taxes
  2.12(a)
Technology
  2.15(a)
Terminated Agreements
  5.11(a)
Third Party Claim
  7.4(g)
Trade Secrets
  2.15(a)
Trademarks
  2.15(a)
Unresolved Claims
  7.4(c)(i)

          (b) Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Sub, the Company or the holders of
shares of Company Capital Stock or Company Options, and upon the terms and
subject to the conditions set forth in this Section 1.6 and throughout this
Agreement, including the holdback provisions set forth in Article VII hereof,
the following shall occur:
               (i) Company Common Stock. Each outstanding share of Company
Common Stock issued and outstanding immediately prior to the Effective Time
(other than Dissenting Shares) will be cancelled and extinguished and will be
converted automatically into the right to receive, upon surrender of the
certificate representing such shares of Common Stock in the manner provided in
Section 1.8 hereof, the Common Stock Consideration.
               (ii) Aggregation of Parent Common Stock. For purposes of
calculating the number of shares of Parent Common Stock issuable and the amount
of cash payable to each Shareholder pursuant to this Section 1.6(b), all shares
of the Company Common Stock held by each Shareholder shall be aggregated on a
certificate-by-certificate basis prior to such calculation. The aggregate number
of shares of Parent Common Stock issuable and the amount of cash payable to each
Shareholder in respect of all share certificates held by such Shareholder shall
be rounded down to the nearest whole number of shares of Parent Common Stock and
nearest whole cent, respectively; provided, however, that the maximum number of
shares of Parent Common Stock issuable pursuant to the Merger shall not exceed
the Merger Shares and the maximum amount of cash payable pursuant to the Merger
shall not exceed the Merger Cash; and

-8-



--------------------------------------------------------------------------------



 



               (iii) Merger Consideration Available at Closing. Subject to the
procedures set forth in Section 1.8 and to the holdback provisions set forth in
Section 1.6(b)(iv), at Closing each Shareholder shall receive, for each share of
Company Common Stock held by such Shareholder, the Closing Merger Consideration.
               (iv) Holdback Amount. At Closing, for each share of Company
Common Stock held by a Shareholder, Parent shall withhold the Holdback Amount,
up to all of which (if any) may be issued or paid at the Holdback Distribution
Date (as defined below). Prior to the Holdback Distribution Date, the number of
shares of Parent Common Stock issuable and the cash payable comprising the Total
Holdback Amount shall be subject to reduction as indemnity to compensate
Indemnified Parties (as defined below) for any and all Losses (as defined below)
pursuant to Article VII hereof. The portion of the Total Holdback Amount that
Parent shall distribute to the Shareholders on the Holdback Distribution Date
shall be that number of shares of Parent Common Stock reserved at Closing and
cash, if any, comprising the Total Holdback Amount following all reductions for
aggregate Losses by Indemnified Parties pursuant to Article VII prior to the
Holdback Distribution Date.
               (v) Notwithstanding anything set forth in this Section 1.6(b),
any Dissenting Shares will be treated as set forth in Section 1.7 hereof, any
unexercised Company Options shall be treated as provided for in Section 1.6(c)
below and any Company Capital Stock held by the Company or any direct or
indirect Subsidiary of the Company shall be treated as provided for in
Section 1.6(e).
          (c) Treatment of Company Options.
               (i) Immediately prior to the Effective Time, each Company Option
then outstanding under the Plan, shall by virtue of the Merger and without any
action on the part of the holder thereof, be cancelled, extinguished and
converted automatically into the right to receive an amount in cash from the
Company equal to the quotient obtained by dividing (x) Option Cash by (y) the
Total Outstanding Options (the “Option Consideration”), which amount shall be
payable by the Company no earlier than January 1, 2008 and no later than
January 8, 2008 (the “Option Payment Date”). As soon as practicable (and in no
event more than five (5) calendar days) after the Option Payment Date, the
Company shall pay to each holder of a Company Option the Option Consideration
required to be paid to any such holder pursuant to this Section 1.6(c).
Disclosure Schedule 2.2(c) shall list the name of each holder of Company Options
as of the date hereof and, for each such Company Option (i) the exercise price,
(ii) whether such Company Option qualifies as an incentive stock option under
Section 422 of the Code, (iii) the date of grant, (iv) the vesting commencement
date, (v) the vesting schedule, and (vi) the expiration date; provided, however,
that the Company shall process such payments through its payroll system and
deduct (x) all applicable income and payroll taxes required to be withheld or
deducted and (y) the employer’s portion of all payroll taxes required to be paid
by the Company in connection with such payments to holders of Company Options.
               (ii) At the Effective Time, each Company stock option that is not
listed on Disclosure Schedule 2.2(c) shall be cancelled and extinguished and
shall not be entitled to receive any consideration pursuant to this Agreement.
          (d) Cancellation of Company Owned Stock. Each share of Company Capital
Stock held by the Company or any direct or indirect subsidiary of the Company
immediately prior to the Effective Time shall be cancelled and extinguished as
of the Effective Time.

-9-



--------------------------------------------------------------------------------



 



          (e) Withholding Taxes. The Company, and on its behalf Parent and the
Surviving Corporation, shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement to any
Person such amounts as may be required to be deducted or withheld therefrom
under any provision of federal, state, local or foreign tax law or under any
applicable legal requirement. Any such amounts shall be withheld or deducted
from the Merger Cash payable to the Shareholder, provided that if such Merger
Cash is insufficient to satisfy the full amount to be withheld or deducted, the
remainder shall be satisfied out of the Merger Shares issuable to the
Shareholder. The number of Merger Shares, if any, to be used to satisfy the
remaining amount required to be so deducted or withheld shall be determined by
dividing such remaining amount by the Closing Price, rounded to the nearest
whole share (with 0.5 of a share rounded up). To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid.
          (f) Shareholder Loans. In the event that any Shareholder has
outstanding loans from the Company or any of its Subsidiaries as of the
Effective Time, the consideration payable to such Shareholder pursuant to this
Section 1.6 shall be reduced by an amount equal to the sum of the outstanding
principal plus accrued interest of such Shareholder’s loans as of the Effective
Time. Any such amounts shall be deducted from the Merger Cash payable to the
Shareholder, provided that if such Merger Cash is insufficient to satisfy the
full amount of the outstanding principal plus accrued interest, the remainder
shall be satisfied out of the Merger Shares issuable to the Shareholder. The
number of Merger Shares, if any, to be used to satisfy the remaining amount of
the outstanding principal and interest shall be determined by dividing such
remaining amount by the Trading Price, rounded to the nearest whole share (with
0.5 of a share rounded up). Such loans shall be satisfied as to the amount by
which the consideration is reduced pursuant to this Section 1.6(f). To the
extent the consideration payable to such Shareholder is so reduced, such amount
shall be treated for all purposes under this Agreement as having been paid to
such Shareholder.
          (g) Capital Stock of Sub. Each share of capital stock of Sub issued
and outstanding immediately prior to the Effective Time shall be converted into
and exchanged for one validly issued, fully paid and nonassessable share of
capital stock of the Surviving Corporation. Each stock certificate of Sub
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Corporation.
          (h) Shares Subject to Vesting. Each share of Parent Common Stock
issued in exchange for shares of Company Common Stock shall also be unvested and
subject to the same repurchase option, risk of forfeiture or other terms and
conditions set forth in the Plan, as applicable, and the agreements relating
thereto, as in effect immediately prior to the Effective Time (including any
requirement that any unvested shares be held in escrow), and the certificate
representing such shares of Parent Common Stock may accordingly be marked with
appropriate legends in the discretion of Parent.
          (i) Aggregate Common Stock Consideration Amount Adjustment.
               (i) Closing Reports. No later than two (2) Business Days prior to
the Closing Date, the Company shall deliver to Parent a statement of accounts
receivable as of the Closing Date (the “Closing Accounts Receivable Statement”)
and a statement, prepared in good faith, of the estimated amount of Assumed
Liabilities (as defined below) of the Company as of the Closing Date (the
“Closing Statement of Assumed Liabilities”), which statements shall be in form
and substance reasonably satisfactory to Parent. As used in this Section 1.6,
“Assumed Liabilities” shall mean the total liabilities of the Company as of the
Closing Date, determined in accordance with GAAP (other than the Option Cash,
which is a liability of the

-10-



--------------------------------------------------------------------------------



 



Company that will be assumed by Parent in connection with the Merger, but shall
not be referred to in this Section 1.6 as an “Assumed Liability”), for the
following types of liability, (i) accounts payable, (ii) accrued expenses,
(iii) payroll and benefits of Persons who will be employees of the Company as of
the Closing, (iv) $255,000 payable to persons who are holders of Company Options
as of the date hereof in accordance with the terms of the Company’s accounts
receivable plan (the “A/R Plan”), and (v) certain payables identified and agreed
by the parties, as well as any payroll or related Taxes.
               (ii) Post-Closing Reports. Within fifty (50) calendar days
following the Closing Date, Parent shall furnish the Shareholder Representative
with a report which shall set forth, in reasonable detail, the amount of Assumed
Liabilities of the Company as of the Closing Date (the “Company Assumed
Liabilities Report”). In making such determination, Parent shall prepare a
balance sheet of the Company as of the Closing Date and shall include such
balance sheet as part of the Company Assumed Liabilities Report. Furthermore,
within fifty (50) calendar days following the Closing Date, Parent shall furnish
the Shareholder Representative with a report which shall set forth the amounts
collected by Parent or the Company since the Closing Date with respect to
accounts that were set forth on the Closing Accounts Receivable Statement (the
“Company Accounts Collected Report”).
               (iii) Disputes.
                    (1) Subject to clause (2) of this Section 1.6(i)(iii), the
Company Assumed Liabilities Report and the Company Accounts Collected Report
shall be final, binding and conclusive on the Parent, the Shareholder
Representative and the Shareholders.
                    (2) The Shareholder Representative may dispute any amounts
reflected on the Company Assumed Liabilities Report (but not on the Company
Accounts Collected Report), but only to the extent the amount of Assumed
Liabilities set forth therein exceeds the estimated amount of Assumed
Liabilities set forth in the Closing Statement of Assumed Liabilities and only
on the basis that the amounts reflected therein were not arrived at in
accordance with GAAP or were arrived at based on mathematical or clerical error;
provided, however, that the Shareholder Representative shall have notified the
Parent in writing as to each disputed item, specifying the estimated amount
thereof in dispute and setting forth, in reasonable detail, the basis for such
dispute, within ten (10) Business Days of the Parent’s delivery of such Company
Assumed Liabilities Report. In the event of such a dispute, the Parent
independent auditors (“Parent’s Accountants”) and the Company’s former
accountants (which shall have been retained by the Shareholder Representative)
shall attempt to reconcile their differences, and any resolution by them as to
any disputed amounts shall be final, binding and conclusive on the parties
thereto. If the Parent’s Accountants and the Company’s former accountants are
unable to reach a resolution to such dispute within twenty (20) Business Days
after receipt of written notice of such dispute, the dispute shall be submitted
to an independent accounting firm of international reputation (“Independent
Accounting Firm”) mutually acceptable to Parent and Shareholder Representative,
which shall within twenty (20) Business Days after submission, determine and
report to the Parent and Shareholder Representative the resolution of such
disputed items, and such report shall be final, binding and conclusive on the
Parent and the Shareholder Representative and the Shareholders.
                    (3) The Company Assumed Liabilities Report shall be deemed
final for purposes of this Section 1.6(h) upon the earliest of (x) failure of
the Shareholder Representative to notify Parent of a dispute within ten
(10) Business Days of Parent’s delivery of the Company Assumed Liabilities
Report, (y) the resolution of all disputes by the Parent’s Accountants and the
Company’s former accountants, and (z) the resolution of all disputes by the
Independent Accounting Firm. If the difference between the amounts set forth on
the Company Accounts Collected Report minus the amount of Assumed Liabilities as
set

-11-



--------------------------------------------------------------------------------



 



forth in the Company Assumed Liabilities Report as deemed final by the parties
(the “Final Assumed Liability Differential”) is greater than zero (a positive
amount), then within five (5) Business Days of the Company Assumed Liabilities
Report being deemed final, Parent shall make payment of an amount equal to such
difference to the Total Holdback Amount; provided, however, that such amount
shall not be used to compensate Indemnified Parties for any Losses suffered and
shall only be applied towards Shareholder Representative Expenses pursuant to
Section 7.5(b). If the Final Assumed Liability Differential is less than zero (a
negative amount) (such amount, the “Final Assumed Liability Adjustment”), such
amount shall be paid from the Total Holdback Amount in accordance with
Section 7.4(d).
     1.7 Dissenting Shares.
          (a) Notwithstanding any other provisions of this Agreement to the
contrary, any shares of Company Capital Stock held by a holder who has demanded
and perfected appraisal or dissenters’ rights for such shares in accordance with
California Law and who, as of the Effective Time, has not effectively withdrawn
or lost such holder’s dissenters’ rights (the “Dissenting Shares”) shall not be
converted into or represent a right to receive the applicable consideration set
forth in Section 1.6 hereof, but the holder thereof shall only be entitled to
such rights as are provided by California Law.
          (b) Notwithstanding the provisions of Section 1.7(a) hereof, if any
holder of Dissenting Shares who is otherwise entitled to exercise dissenters’
rights under the California Law shall effectively withdraw or lose (through
failure to perfect or otherwise) such holder’s dissenters’ rights under
California Law then, as of the later of the Effective Time and the occurrence of
such event, such holder’s shares shall automatically be converted into and
represent only the right to receive the consideration for Company Capital Stock,
as applicable, set forth in Section 1.6 hereof, without interest thereon, and
subject to the provisions of Section 1.8 and Section 7.4 hereof, upon surrender
of the certificate representing such shares. Any such holder of shares of
Company Capital Stock who shall effectively withdraw or lose such dissenters’
rights shall execute and deliver to Parent the Shareholder Certificate
substantially in the form attached hereto as Exhibit C, as required under
Section 7.2 hereof prior to such holder’s receipt of the applicable
consideration pursuant to Section 1.6 hereof.
          (c) The Company shall give Parent (i) prompt notice of any written
demand for the exercise of dissenters’ rights, withdrawals of such demands, and
any other instruments served to or received by the Company pursuant to the
applicable provisions of California Law, and (ii) the opportunity to participate
in all negotiations and proceedings with respect to such demands. The Company
shall not, except with the prior written consent of Parent, make any payment
with respect to any such demands or offer to settle or settle any such demands.
Any communication to be made by the Company to any Shareholder with respect to
such demands shall be submitted to Parent in advance and shall not be presented
to any Shareholder prior to the Company receiving Parent’s consent.
Notwithstanding the foregoing, to the extent that Parent, the Surviving
Corporation or the Company (i) makes any payment or payments in respect of any
Dissenting Shares in excess of the consideration that otherwise would have been
payable in respect of such shares in accordance with this Agreement or
(ii) incurs any Losses (including attorneys’ and consultants’ fees, costs and
expenses and including any such fees, costs and expenses incurred in connection
with investigating, defending against or settling any action or proceeding) in
respect of any Dissenting Shares (excluding payments for such shares) ((i) and
(ii) together “Dissenting Share Payments”), Parent shall be entitled to recover
under the terms of Article VII hereof the amount of such Dissenting Share
Payments to the extent that such Dissenting Share Payments exceed the
consideration that such dissenting Shareholders would have received in the
Merger had no Dissenting Share Payments been made.

-12-



--------------------------------------------------------------------------------



 



     1.8 Surrender of Certificates.
          (a) Exchange Agent. The Secretary of Parent, or a Person selected by
Parent, shall serve as the exchange agent (the “Exchange Agent”) for the Merger.
          (b) Parent to Provide Parent Common Stock and Cash. As soon as
reasonably practicable (but in any event within five (5) Business Days)
following the Closing Date, Parent shall make available to the Exchange Agent
for exchange in accordance with this Article I the Closing Merger Consideration,
comprising shares of Parent Common Stock issuable and cash payable pursuant to
Section 1.6(b)(iii) hereof in exchange for outstanding shares of Company Common
Stock. Parent shall reserve the Total Holdback Amount pursuant to
Section 1.6(b)(iv), comprising shares of Parent Common Stock issuable and cash
payable on Holdback Distribution Date, subject to reduction as required to
satisfy the indemnification obligations pursuant to Article VII.
          (c) Exchange Procedures. As soon as reasonably practicable (but in any
event within five (5) Business Days) following the Closing Date, Parent or the
Exchange Agent shall mail a letter of transmittal in Parent’s standard form to
each Shareholder at the address set forth opposite each such person’s name on
the Spreadsheet. After receipt of such letter of transmittal and any other
customary documents that Parent or the Exchange Agent may reasonably require in
order to effect the exchange (the “Exchange Documents”), the Shareholders will
surrender the certificates representing their shares of Company Common Stock
(the “Company Certificates”) to the Exchange Agent for cancellation together
with duly completed and validly executed Exchange Documents. Upon surrender of a
Company Certificate for cancellation to the Exchange Agent, or such other agent
or agents as may be appointed by Parent, together with such Exchange Documents,
duly completed and validly executed in accordance with the instructions thereto,
subject to the terms of Section 1.8(e) hereof, the holder of such Company
Certificate shall be entitled to receive from the Exchange Agent in exchange
therefor, no later than thirty (30) days thereafter, a certificate representing
the number of whole shares of Parent Common Stock and the cash payment to which
such holder is entitled pursuant to Section 1.6 hereof (less such holder’s
respective portion of the Total Holdback Amount to be held back pursuant to
Section 1.8(b) hereof and Article VII hereof, if any), and the Company
Certificate so surrendered shall be cancelled. Until so surrendered, each
Company Certificate outstanding after the Effective Time will be deemed, for all
corporate purposes thereafter, to evidence only the right to receive the number
of full shares of Parent Common Stock and cash into which such shares of Company
Common Stock shall have been so converted. No portion of the Total Consideration
will be paid to the holder of any unsurrendered Company Certificate with respect
to shares of Company Common Stock formerly represented thereby until the holder
of record of such Company Certificate shall surrender such Company Certificate
and the Exchange Documents pursuant hereto.
          (d) Distributions With Respect to Unexchanged Shares. No dividends or
other distributions declared or made after the Effective Time with respect to
Parent Common Stock with a record date after the Effective Time will be paid to
the holder of any unsurrendered Company Certificate with respect to the shares
of Parent Common Stock represented thereby until the holder of record of such
Company Certificate shall surrender such Company Certificate. Subject to
applicable law, following surrender of any such Company Certificate, there shall
be paid to the record holder of the certificates representing whole shares of
Parent Common Stock issued in exchange therefor, without interest, at the time
of such surrender, the amount of dividends or other distributions with a record
date after the Effective Time theretofore paid with respect to such whole shares
of Parent Common Stock.

-13-



--------------------------------------------------------------------------------



 



          (e) Transfers of Ownership. If any certificate for shares of Parent
Common Stock is to be issued in a name other than that in which the Company
Certificate surrendered in exchange therefor is registered it will be a
condition of the issuance or delivery thereof that the certificate so
surrendered will be properly endorsed and otherwise in proper form for transfer
and that the person requesting such exchange will have paid to Parent or any
agent designated by it any transfer or other taxes required by reason of the
issuance of a certificate for shares of Parent Common Stock in any name other
than that of the registered holder of the certificate surrendered, or
established to the satisfaction of Parent or any agent designated by it that
such tax has been paid or is not payable.
          (f) No Liability. Notwithstanding anything to the contrary in this
Section 1.8, neither the Exchange Agent, the Surviving Corporation, nor any
party hereto shall be liable to a holder of shares of Company Capital Stock for
any amount paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.
     1.9 No Further Ownership Rights in Company Capital Stock. The shares of
Parent Common Stock issued and cash paid in respect of the surrender for
exchange of shares of Company Capital Stock in accordance with the terms hereof,
and the cash payable by the Company in respect of the cancellation and
extinguishment of the Company Options, shall be deemed to be full satisfaction
of all rights pertaining to such shares of Company Capital Stock and Company
Options, and there shall be no further registration of transfers on the records
of the Surviving Corporation of shares of Company Capital Stock or Company
Options which were outstanding immediately prior to the Effective Time. If,
after the Effective Time, Company Certificates are presented to the Surviving
Corporation for any reason, they shall be cancelled and exchanged as provided in
this Article I.
     1.10 Lost, Stolen or Destroyed Certificates. In the event any Company
Certificates with respect to Company Common Stock shall have been lost, stolen
or destroyed, the Exchange Agent shall issue in exchange for such lost, stolen
or destroyed certificates, upon the making of an affidavit of that fact by the
holder thereof, such amount, if any, as may be required pursuant to Section 1.6
hereof; provided, however, that Parent may, in its discretion and as a condition
precedent to the issuance thereof, require the Shareholder who is the owner of
such lost, stolen or destroyed certificates to either (i) deliver a bond in such
amount as it may direct or (ii) provide an indemnification agreement in form and
substance acceptable to Parent, against any claim that may be made against
Parent or the Exchange Agent with respect to the certificates alleged to have
been lost, stolen or destroyed.
     1.11 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company, Parent and the Surviving Corporation and the
officers and directors of Parent and the Surviving Corporation are fully
authorized in the name of their respective corporations or otherwise to take,
and will take, all such lawful and necessary action.
     1.12 Treatment as Reorganization. Parent and Company hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Section 1.368-2(g)
and 1.368-3(a) of the United States Treasury Regulations and agree to report the
Merger as a reorganization within the meaning of Section 368(a) of the Code to
the extent permitted by applicable law. Notwithstanding the foregoing, Parent
makes no representations or warranties to the Company, the Company Shareholders
or to any other securityholder of the Company regarding the tax treatment of the
Merger or any of the tax consequences to the Company, the Company Shareholders
or any other securityholder of the Company relating to the Merger, this
Agreement, or

-14-



--------------------------------------------------------------------------------



 



any of the other transactions or agreements contemplated hereby. The Company and
the Company Shareholders acknowledge that they and the other securityholders are
relying solely on their own tax advisors in connection with the Merger, this
Agreement and the other transaction and agreements contemplated hereby.
     1.12 Adjustment to Merger Consideration. Notwithstanding anything else in
this Agreement to the contrary, immediate prior to the payment of the Closing
Merger consideration, the number of Merger Shares shall be increased, and the
amount of Merger Cash shall be decreased to the minimum extent necessary so that
the fraction, the numerator of which is the product of the Merger Shares and the
average of the high and low trading price of Parent common stock on the Closing
Date (“Closing Share Value”), and the denominator of which is the sum of the
Closing Share Value and the Merger Cash, equals or exceeds eighty and one-tenths
percent (80.1%). For purposes of the foregoing, any adjustments to the number of
Merger Shares and the amount of Merger Cash shall be made by reference to the
Trading Price. A similar adjustment shall be made with respect to the cash, if
any, to be paid to shareholders exercising dissenter’s rights.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Parent and Merger Sub,
subject to such exceptions as are specifically disclosed in the Company
Disclosure Schedule (each of which disclosures, in order to be effective, shall
clearly reference the appropriate section and, if applicable, subsection of this
Article II to which it relates and each of which disclosures shall be deemed to
be incorporated by reference into the representations and warranties made in
this Article II delivered by the Company to Parent concurrently with the
execution of this Agreement (the “Disclosure Schedule”, dated as of the date
hereof, as follows:
     2.1 Organization of the Company.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of California. The Company has the
corporate power to own its properties and to carry on its business as currently
conducted and as currently contemplated to be conducted. The Company is duly
qualified or licensed to do business and in good standing as a foreign
corporation in each jurisdiction in which the character or location of its
assets or properties (whether owned, leased or licensed) or the nature of its
business make such qualifications necessary. The Company has delivered a true
and correct copy of its Articles of incorporation, as amended to date (the
“Articles of Incorporation”) and bylaws, as amended to date, each in full force
and effect on the date hereof (collectively, the “Charter Documents”), to
Parent. The Board of Directors of the Company has not approved or proposed any
amendment to any of the Charter Documents.
          (b) Section 2.1(b) of the Disclosure Schedule lists the directors and
officers of the Company as of the date hereof, separately noting which of such
directors and officers has any rights to indemnification from the Company and
the scope and duration of such rights and also separately lists any other Person
with rights to indemnification from the Company. The operations now being
conducted by the Company are not now and have never been conducted by the
Company under any other name.
          (c) Section 2.1(c) of the Disclosure Schedule lists every state or
foreign jurisdiction in which the Company has Employees or facilities or
otherwise conducts its business.

-15-



--------------------------------------------------------------------------------



 



     2.2 Company Capital Structure.
          (a) As of the date of this Agreement, the authorized capital stock of
the Company consists of 10,000,000 shares of Company Common Stock, of which
2,298,500 shares are issued and outstanding. As of the date hereof, the
capitalization of the Company is as set forth in Section 2.2(a) of the
Disclosure Schedule. The Company Capital Stock is held by the persons with the
domicile addresses and in the amounts set forth in Section 2.2(a) of the
Disclosure Schedule which further sets forth for each such person the number of
shares held, class and/or series of such shares and the number of the applicable
stock certificates representing such shares. All outstanding shares of Company
Capital Stock are duly authorized, validly issued, fully paid and non-assessable
and were not issued in violation of, and are not subject to, preemptive rights
created by statute, the Charter Documents, or any agreement to which the Company
is a party or by which it is bound. All outstanding shares of Company Capital
Stock and Company Options have been issued or repurchased (in the case of shares
that were outstanding and repurchased by the Company or any shareholder of the
Company) in compliance with all applicable federal, state, foreign, or local
statutes, laws, rules, or regulations, including federal and state securities
laws, and were issued, transferred and repurchased (in the case of shares that
were outstanding and repurchased by the Company or any shareholder of the
Company) in accordance with any right of first refusal or similar right or
limitation, including those in the Charter Documents. Except as contemplated in
Section 1.6(c)(i) with respect to Company Options, the Company does not have any
liability (contingent or otherwise) or claim, loss, damage, deficiency, cost or
expense relating to or arising out of the issuance or repurchase of any Company
Capital Stock or Company Options, or out of any agreements or arrangements
relating thereto (including any amendment of the terms of any such agreement or
arrangement). There are no declared or accrued but unpaid dividends with respect
to any shares of Company Capital Stock. The Company has no other capital stock
authorized, issued or outstanding.
          (b) Section 2.2(b) of the Disclosure Schedule sets forth for all
holders of Company Common Stock, the name of the holder of such Company Common
Stock, the repurchase price of such Company Common Stock, the date of purchase
of such Company Common Stock and the vesting schedule for such Company Common
Stock, including the extent vested to date, whether the vesting of such Company
Common Stock is subject to acceleration as a result of the transactions
contemplated by this Agreement or any other events (including a complete
description of any such acceleration provisions) and whether, to the Knowledge
of the Company, the holder has made a timely election with the Internal Revenue
Service under Section 83(b) of the Code with respect to such Company Common
Stock.
          (c) Except for the Plan, neither the Company nor any of its
Subsidiaries has ever adopted, sponsored or maintained any stock option plan or
any other plan or agreement providing for equity compensation to any person. The
Company has reserved 500,000 shares of Company Common Stock for issuance to
employees and directors of, and consultants to, the Company or any of its
Subsidiaries upon the issuance of stock or the exercise of options granted under
the Plan, of which (i) 500,000 shares are issuable, as of the date hereof, upon
the exercise of outstanding, unexercised options granted under the Plan,
(ii) 500,000 shares have been issued upon the exercise of options or purchase of
restricted stock granted under the Plan and remain outstanding as of the date
hereof and (iii) no shares remain available for future grant. As of the date
hereof, all Company Options have been issued under the Plan. Except as described
above, there are no other Company Options outstanding. Section 2.2(c) of the
Disclosure Schedule sets forth for each outstanding Company Option, the name of
the holder of such option, the type of entity of such holder, and any ultimate
parent entity of such holder, if not an individual, the domicile address of such
holder, the number of shares of Company Capital Stock issuable upon the exercise
of such option or warrant, the exercise price of such option or warrant, the
date of grant of such option or warrant, the vesting schedule for such option or

-16-



--------------------------------------------------------------------------------



 




warrant, including the extent vested to date and whether the vesting of such
option or warrant is subject to acceleration as a result of the transactions
contemplated by this Agreement or any other events (including an accurate
summary of any such acceleration provisions), whether such option was issued
under the Plan and whether such option is a nonstatutory option or intended to
qualify as an incentive stock option as defined in Section 422 of the Code. The
terms of the Plan and the applicable agreements for each Company Option permit
the assumption or substitution of options to purchase Parent Common Stock as
provided in this Agreement, without the consent or approval of the holders of
such securities, the Shareholders or otherwise and, if so assumed, without any
acceleration of the exercise schedules or vesting provisions in effect for such
Company Options. True and complete copies of all forms of agreements used by the
Company to grant Company Options have been provided to Parent and such forms of
agreements and instruments have not been amended, modified or supplemented, and
there are no agreements to amend, modify or supplement such agreements or
instruments from the forms thereof provided to Parent.
          (d) Except for the Company Options listed on Section 2.2(c) of the
Disclosure Schedule, there are no options, warrants, calls, rights, convertible
securities, commitments or agreements of any character, written or oral, to
which the Company or any of its Subsidiaries is a party or by which the Company
is bound obligating the Company to issue, deliver, sell, repurchase or redeem,
or cause to be issued, delivered, sold, repurchased or redeemed, any shares of
the capital stock of the Company or obligating the Company to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any such option, warrant, call, right, commitment or agreement except for
repurchases of restricted Company Common Stock upon termination of employment.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to the Company or any of its
Subsidiaries. Except as contemplated hereby, there are no voting trusts,
proxies, or other agreements or understandings with respect to the voting stock
of the Company or any of its Subsidiaries. There are no agreements to which the
Company or any of its Subsidiaries is a party relating to the registration, sale
or transfer (including agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any Company Capital Stock. As a result of the
Merger, Parent will be the sole record and beneficial holder of all issued and
outstanding Company Capital Stock and all rights to acquire or receive any
shares of Company Capital Stock, whether or not such shares of Company Capital
Stock are outstanding.
          (e) No employee, officer, director or shareholder of the Company or
member of his or her immediate family is indebted to the Company, nor is the
Company indebted to any of them other than (i) for payment of salary for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of the Company and (iii) for other standard employee benefits made generally
available to all employees.
          (f) Upon the receipt of the Requisite Shareholder Vote, the allocation
of the Merger Shares set forth in Section 1.6(b) will be consistent with the
Articles of Incorporation of the Company.
     2.3 Subsidiaries. Section 2.3(a) of the Disclosure Schedule lists each
corporation, limited liability company, partnership, association, joint venture
or other business entity in which the Company owns, or has owned, any shares of
capital stock or holds, or has held, any interest in, or otherwise controls, or
has controlled, directly or indirectly. Section 2.3(b) of the Disclosure
Schedule lists each corporation, limited liability company, partnership,
association, joint venture or other business entity of which the Company owns,
directly or indirectly, more than 50% of the stock or other equity interest
entitled to vote on the election of the members of the board of directors or
similar governing body (each, a “Subsidiary”). Each entity listed on Section
2.3(a) of the Disclosure Schedule that is no longer in existence has been duly
dissolved in accordance with its charter documents and the laws of the
jurisdiction of its incorporation or organization and there are no outstanding
liabilities or obligations (outstanding, contingent or otherwise), including
taxes, with respect to

-17-



--------------------------------------------------------------------------------



 



any such entity. Each Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Each Subsidiary has the corporate power to own
its properties and to carry on its business as currently conducted and as
currently contemplated to be conducted. Each Subsidiary is duly qualified or
licensed to do business and in good standing as a foreign corporation in each
jurisdiction in which the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its business make such
qualifications necessary. A true and correct copy of each Subsidiary’s charter
documents and bylaws, each as amended to date and in full force and effect on
the date hereof, has been delivered to Parent. Section 2.3(c) of the Disclosure
Schedule lists the directors and officers of each Subsidiary as of the date of
this Agreement. All of the outstanding shares of capital stock of each
Subsidiary are owned of record and beneficially by the Company. All outstanding
shares of stock of each Subsidiary are duly authorized, validly issued, fully
paid and non-assessable and not subject to preemptive rights created by statute,
the charter documents or bylaws of such Subsidiary, or any agreement to which
such Subsidiary is a party or by which it is bound, and have been issued in
compliance with all applicable legal requirements. There are no options,
warrants, calls, rights, commitments or agreements of any character, written or
oral, to which any Subsidiary is a party or by which it is bound obligating the
Subsidiary to issue, deliver, sell, repurchase or redeem, or cause to be issued,
sold, repurchased or redeemed, any shares of the capital stock of such
Subsidiary or obligating such Subsidiary to grant, extend, accelerate the
vesting of, change the price of, otherwise amend or enter into any such option,
warrant, call right, commitment or agreement. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or other
similar rights with respect to any of the Subsidiaries. Neither the Company nor
any Subsidiary has agreed or is obligated to make any future investment in or
capital contribution to any Person.
     2.4 Authority. The Company has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Company and no further action
is required on the part of the Company to authorize the Agreement and the
transactions contemplated hereby and thereby, subject only to the approval of
this Agreement and the transactions contemplated hereby by the Shareholders. The
vote required to approve this Agreement and the transactions contemplated hereby
by the Shareholders is set forth in Section 2.4 of the Disclosure Schedule. This
Agreement and the transactions contemplated hereby have been unanimously
approved by the Board of Directors of the Company. This Agreement has been duly
executed and delivered by the Company and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitute the
valid and binding obligations of the Company enforceable against it in
accordance with its terms.
     2.5 No Conflict. The execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, will not conflict with or result in any violation of or default under
(with or without notice or lapse of time, or both) or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under (any such event, a “Conflict”) (i) any provision of
the Charter Documents or the organizational documents of any of its
Subsidiaries, as amended, (ii) any mortgage, indenture, lease, contract,
covenant, plan, insurance policy or other agreement, instrument or commitment,
permit, concession, franchise or license (each a “Contract” and collectively the
“Contracts”) to which the Company or any of its Subsidiaries is a party or by
which any of their respective properties or assets (whether tangible or
intangible) are bound, or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets (whether tangible
or intangible). Section 2.5 of the Disclosure Schedule sets forth all necessary
notices, consents, waivers and approvals as are required under any Contracts in
connection with the Merger, or for any such Contract to remain in full force and
effect without limitation,

-18-



--------------------------------------------------------------------------------



 



modification or alteration after the Effective Time so as to preserve all rights
of, and benefits to, the Company and its Subsidiaries, as the case may be, under
such Contracts from and after the Effective Time. Following the Effective Time,
the Surviving Corporation will be permitted to exercise all of its rights under
the Contracts without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which the Company or any of its
Subsidiaries, as the case may be, would otherwise be required to pay pursuant to
the terms of such Contracts had the transactions contemplated by this Agreement
not occurred.
     2.6 Consents. No consent, notice, waiver, approval, order or authorization
of, or registration, declaration or filing with any court, administrative agency
or commission or other federal, state, county, local or other foreign
governmental authority, instrumentality, agency or commission (each, a
“Governmental Entity”) or any third party, including a party to any Material
Contract with the Company or any of its Subsidiaries (so as not to trigger any
Conflict), is required by, or with respect to, the Company or any of its
Subsidiaries in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby and thereby, except for
(i) such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws, (ii) such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under the foreign
merger control regulations identified on Section 2.6 of the Disclosure Schedule,
(iii) the filing of the Certificate of Merger with the Secretary of State of the
State of California, (iv) the adoption of this Agreement and approval of the
transactions contemplated by this Agreement by the Shareholders and (v) the
consents identified on Section 2.5 of the Disclosure Schedule.
     2.7 Company Financial Statements. Section 2.7 of the Disclosure Schedule
sets forth the Company’s (i) unaudited consolidated balance sheet as of June 30,
2007 (the “Balance Sheet Date”), and the related consolidated statements of
income, cash flow and shareholders’ equity for the twelve (12) month period then
ended (the “Financials”). The Financials are true and correct in all material
respects and present fairly the Company’s consolidated financial condition,
operating results and cash flows as of the dates and during the periods
indicated therein, except that the Financials have been prepared in accordance
with the cash method accounting, which do not reflect the Company’s consolidated
financial condition, operating results and cash flows in accordance with
generally accepted accounting principles. The Company’s unaudited consolidated
balance sheet as of the Balance Sheet Date is referred to hereinafter as the
“Current Balance Sheet.”
     2.8 Internal Controls. The Company and each of its Subsidiaries has
established and uses its commercially reasonable efforts to adhere to and
enforce, a system of internal accounting controls designed to ensure the
reliability of financial reporting and the preparation of financial statements
in accordance with the cash method of accounting (including the Financials),
including policies and procedures that (i) require the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company and its Subsidiaries, (ii) provide
assurance that transactions are recorded as necessary to permit preparation of
financial statements in accordance with the cash method of accounting, and that
receipts and expenditures of the Company and its Subsidiaries are being made
only in accordance with appropriate authorizations of management and the Board
of Directors of the Company and (iii) provide assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the assets
of the Company and its Subsidiaries. Neither the Company nor any of its
Subsidiaries (including any Employee thereof) has identified or been made aware
of (i) any significant deficiency or material weakness in the system of internal
accounting controls utilized by the Company and its Subsidiaries, (ii) any fraud
or other wrongdoing that involves the Company’s management or other Employees
who have a role in the preparation

-19-



--------------------------------------------------------------------------------



 



of financial statements or the internal accounting controls utilized by the
Company and its Subsidiaries or (iii) any claim or allegation regarding any of
the foregoing.
     2.9 No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liability, indebtedness, obligation, expense, claim,
deficiency, guaranty or endorsement of any type, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required to be reflected
in financial statements in accordance with the cash method of accounting),
except for those which (i) have been reflected in the Current Balance Sheet or,
(ii) have arisen in the ordinary course of business consistent with past
practices since the Balance Sheet Date and prior to the date hereof and are
reflected in the Closing Statement of Assumed Liabilities.
     2.10 No Changes. Since the Balance Sheet Date, there has not been, occurred
or arisen any:
          (a) material transaction by the Company or any of its Subsidiaries
except in the ordinary course of business as conducted on that date and
consistent with past practices;
          (b) modifications, amendments or changes to the Charter Documents or
the organizational documents of any Subsidiary;
          (c) expenditure, transaction or commitment exceeding $20,000
individually or $50,000 in the aggregate or any commitment or transaction of the
type described in Section 2.13 hereof in any case by the Company or any of its
Subsidiaries;
          (d) payment, discharge, waiver or satisfaction, in any amount in
excess of $20,000 in any one case, or $50,000 in the aggregate, of any claim,
liability, right or obligation (absolute, accrued, asserted or unasserted,
contingent or otherwise of the Company or any of its Subsidiaries), other than
payments, discharges or satisfactions in the ordinary course of business of
liabilities reflected or reserved against in the Current Balance Sheet;
          (e) destruction of, damage to, or loss of any material assets (whether
tangible or intangible), material business or material customer of the Company
or any of its Subsidiaries (whether or not covered by insurance);
          (f) employment dispute, including claims or matters raised by any
individual, Governmental Entity, or any workers’ representative organization,
bargaining unit or union regarding labor trouble or claim of wrongful discharge
or other unlawful employment or labor practice or action with respect to the
Company or any of its Subsidiaries;
          (g) adoption or change in accounting methods or practices (including
any change in depreciation or amortization policies or rates) by the Company or
any of its Subsidiaries;
          (h) adoption of or change in any election in respect of Taxes,
adoption or change in any accounting method in respect of Taxes, agreement or
settlement of any claim or assessment in respect of Taxes, or extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes;
          (i) revaluation by the Company or any of its Subsidiaries of any of
its assets (whether tangible or intangible), including writing down the value of
inventory or writing off notes or accounts receivable;

-20-



--------------------------------------------------------------------------------



 



          (j) except as set forth in Section 2.10(j) of the Disclosure Schedule,
any declaration, setting aside or payment of a dividend or other distribution
(whether in cash, stock or property) in respect of any Company Capital Stock or
the capital stock of any Subsidiary, or any split, combination or
reclassification in respect of any shares of Company Capital Stock or the
capital stock of any Subsidiary, or any issuance or authorization of any
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Company Capital Stock or the capital stock of any Subsidiary, or
any direct or indirect repurchase, redemption, or other acquisition by the
Company of any shares of Company Capital Stock or the capital stock of any
Subsidiary (or options, warrants or other rights convertible into, exercisable
or exchangeable therefor), except in accordance with the agreements evidencing
Company Options or Company Common Stock subject to vesting;
          (k) except as expressly provided for in this Agreement, including
without limitation, the Company’s obligation to pay deferred compensation as
provided for in Section 1.6(b)(i)(i) of this Agreement, increase in or other
change to the salary or other compensation payable or to become payable by the
Company or any of its Subsidiaries to any of their respective officers,
directors, employees, consultants or advisors, or the declaration, payment or
commitment or obligation of any kind for the payment (whether in cash or equity)
by the Company or any of its Subsidiaries of a severance payment, termination
payment, bonus or other additional salary or compensation to any such person;
          (l) material agreement, contract, covenant, instrument, lease, license
or commitment to which the Company or any of its Subsidiaries is a party or by
which it or any of its assets (whether tangible or intangible) are bound or any
termination, extension, amendment or modification of the terms of any material
agreement, contract, covenant, instrument, lease, license or commitment to which
the Company or any of its Subsidiaries is a party or by which it or any of their
assets are bound;
          (m) sale, lease, license or other disposition of any of the assets
(whether tangible or intangible) or properties of the Company or any of its
Subsidiaries, including the sale of any accounts receivable of the Company or
any of its Subsidiaries, or any creation of any security interest in such assets
or properties other than in the ordinary course of business consistent with past
practices;
          (n) loan by the Company or any of its Subsidiaries to any Person
except for advances to employees for travel and business expenses in the
ordinary course of business consistent with past practices, or purchase by the
Company or any of its Subsidiaries of any debt securities of any Person or
amendment to the terms of any outstanding loan agreement;
          (o) incurring by the Company or any of its Subsidiaries of any
indebtedness, amendment of the terms of any outstanding loan agreement,
guaranteeing by the Company or any of its Subsidiaries of any indebtedness,
issuance or sale of any debt securities of the Company or any of its
Subsidiaries or guaranteeing of any debt securities of others, except for
advances to employees for travel and business expenses in the ordinary course of
business consistent with past practices;
          (p) waiver or release of any right or claim of the Company or any of
its Subsidiaries, including any waiver, release or other compromise of any
account receivable of the Company or any of its Subsidiaries;
          (q) (i) commencement or settlement of any lawsuit by the Company or
any of its Subsidiaries, or (ii) commencement, settlement, notice or, to the
Knowledge of the Company, threat of any lawsuit or proceeding or other
investigation against the Company or any of its Subsidiaries or relating to any

-21-



--------------------------------------------------------------------------------



 




of their businesses, properties or assets, or to the Knowledge of the Company,
any reasonable basis for any of the foregoing;
          (r) notice of any claim or potential claim of ownership, interest or
right by any person other than the Company or any of its Subsidiaries of the
Company Intellectual Property owned by or developed or created by the Company or
any of its Subsidiaries or of infringement by the Company or any of its
Subsidiaries of any other Person’s Intellectual Property;
          (s) issuance, grant, delivery, sale or purchase, or proposal, contract
or agreement to issue, grant, deliver, sell or purchase, by the Company or any
of its Subsidiaries, of any shares of Company Capital Stock or shares of capital
stock of any of its Subsidiaries or securities convertible into, or exercisable
or exchangeable for, shares of Company Capital Stock or shares of capital stock
of any of its Subsidiaries, or any subscriptions, warrants, options, rights or
securities to acquire any of the foregoing, except for (i) issuances of Company
Capital Stock upon the exercise of Company Options or (ii) prior to the date
hereof, the grant of restricted Company Common Stock or options to purchase
Company Common Stock to employees of the Company under the Plan;
          (t) (i) sale, lease, license or transfer of any Company Intellectual
Property or execution, modification or amendment of any agreement with respect
to Company Intellectual Property with any Person or with respect to the
Intellectual Property of any Person except in the ordinary course of business
consistent with past practice, or (ii) purchase or license of any Intellectual
Property or execution, modification or amendment of any agreement with respect
to the Intellectual Property of any Person, (iii) agreement or modification or
amendment of an existing agreement with respect to the development of any
Intellectual Property with a third party (other than entering into Employee
Proprietary Information Agreements with new employees), or (iv) change in
pricing or royalties set or charged by the Company or any of its Subsidiaries to
its customers or licensees or in pricing or royalties set or charged by Persons
who have licensed Intellectual Property to the Company or any of its
Subsidiaries;
          (u) agreement or modification to any Contract pursuant to which any
other party is or was granted marketing, distribution, development,
manufacturing or similar rights of any type or scope with respect to any
products or technology of the Company or any of its Subsidiaries;
          (v) event or condition of any character that has had or is reasonably
likely to have a Company Material Adverse Effect;
          (w) purchase or sale of any interest in real property, granting of any
security interest in any real property or lease, license, sublease or other
occupancy of any Leased Real Property or other real property by the Company or
any of its Subsidiaries;
          (x) acquisition by the Company or any Subsidiary or agreement by the
Company or any Subsidiary to acquire by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or corporation, partnership, association or other business organization
or division thereof, or other acquisition or agreement to acquire any assets or
any equity securities that are material, individually or in the aggregate, to
the business of the Company or its Subsidiaries;
          (y) grant by the Company or any Subsidiary of any severance or
termination pay (in cash or otherwise) to any Employee, including any officer,
except payments made pursuant to written agreements disclosed in the Disclosure
Schedule;

-22-



--------------------------------------------------------------------------------



 



          (z) except as expressly provided for in this Agreement, adoption or
amendment of any Company Employee Plan, execution or amendment of any Employee
Agreement, or payment or agreement by the Company or any Subsidiary to pay any
bonus or special remuneration to any director or employee, or increase or modify
the salaries, wage rates or other compensation (including any equity-based
compensation) of any Employee other than as may be required by applicable laws;
          (aa) execution of any strategic alliance, affiliate or joint marketing
arrangement or agreement by the Company or any Subsidiary;
          (bb) any action to accelerate the vesting schedule of any Company
Options or Company Common Stock;
          (cc) hiring, promotion, demotion or termination or other change to the
employment status or title of any employees;
          (dd) alteration of any interest of the Company or any Subsidiary in a
Subsidiary or any corporation, association, joint venture, partnership or
business entity in which the Company or any Subsidiary directly or indirectly
holds any interest;
          (ee) cancellation, amendment or renewal of any insurance policy of the
Company or any Subsidiary; or
          (ff) agreement by the Company or any of its Subsidiaries, or any
officer or employees on behalf of the Company or any of its Subsidiaries, to do
any of the things described in the preceding clauses (a) through (ee) of this
Section 2.10 (other than negotiations with Parent and its representatives
regarding the transactions contemplated by this Agreement).
     2.11 Accounts Receivable.
          (a) The Company has made available to Parent a list of all accounts
receivable of the Company and its Subsidiaries as of the Balance Sheet Date,
together with an aging schedule indicating a range of days elapsed since
invoice.
          (b) All of the accounts receivable of the Company and its Subsidiaries
arose in the ordinary course of business, are carried at values determined in
accordance with the cash method of accounting, are not subject to any valid
set-off or counterclaim, do not represent obligations for goods sold on
consignment, on approval or on a sale-or-return basis or subject to any other
repurchase or return arrangement and are collectible except to the extent of
reserves therefor set forth in the Current Balance Sheet or, for receivables
arising subsequent to the Balance Sheet Date, as reflected on the books and
records of the Company (which receivables are recorded in accordance with the
cash method of accounting). No person has any Lien on any accounts receivable of
the Company and its Subsidiaries and no request or agreement for deduction or
discount has been made with respect to any accounts receivable of the Company
and its Subsidiaries.
     2.12 Tax Matters.
          (a) Definition of Taxes. For the purposes of this Agreement, the term
“Tax” or, collectively, “Taxes” shall mean (i) any and all federal, state, local
and foreign taxes, assessments and other governmental charges, duties,
impositions and liabilities, including taxes based upon or measured by gross

-23-



--------------------------------------------------------------------------------



 



receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes as well as public imposts, fees and social security
charges (including health, unemployment, workers’ compensation and pension
insurance), together with all interest, penalties and additions imposed with
respect to such amounts, (ii) any liability for the payment of any amounts of
the type described in clause (i) of this Section 2.12(a) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
and (iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) of this Section 2.12(a) as a result of any express or
implied obligation to indemnify any other person or as a result of any
obligation under any agreement or arrangement with any other person with respect
to such amounts and including any liability for taxes of a predecessor entity.
          (b) Tax Returns and Audits.
               (i) The Company and each of its Subsidiaries have (a) prepared
and timely filed all required federal, state, local and foreign returns,
estimates, information statements and reports (“Returns”) relating to any and
all Taxes concerning or attributable to the Company or any of its Subsidiaries
or their respective operations and such Returns are true and correct and have
been completed in accordance with applicable law and (b) timely paid all Taxes
they are required to pay or established adequate reserves on the Current Balance
Sheet for such Taxes.
               (ii) The Company and each of its Subsidiaries have withheld with
respect to their respective Employees and other third parties, all federal,
state and foreign income Taxes and social security charges and similar fees,
Federal Insurance Contribution Act, Federal Unemployment Tax Act and other Taxes
required to be withheld, and have timely paid all such Taxes to the appropriate
authorities.
               (iii) Neither the Company nor any of its Subsidiaries has been
delinquent in the payment of any Tax, nor is there any Tax deficiency
outstanding, assessed or proposed against the Company or any of its
Subsidiaries, nor has the Company or any of its Subsidiaries executed any waiver
of any statute of limitations on or extending the period for the assessment or
collection of any Tax.
               (iv) No audit or other examination of any Return of the Company
or any of its Subsidiaries is presently in progress, nor has the Company or any
of its Subsidiaries been notified of any request for such an audit or other
examination.
               (v) As of the date of the Current Balance Sheet, neither the
Company nor any of its Subsidiaries has any liabilities for unpaid Taxes which
have not been accrued or reserved on the Current Balance Sheet, whether asserted
or unasserted, contingent or otherwise, and neither the Company nor any of its
Subsidiaries has incurred any liability for Taxes since the Balance Sheet Date
other than in the ordinary course of business.
               (vi) The Company has provided to Parent or its legal counsel,
copies of all Returns for the Company and its Subsidiaries filed for the
previous four taxable years.
               (vii) There are (and immediately following the Effective Time
there will be) no Liens on the assets of the Company or any of its Subsidiaries
relating to or attributable to Taxes other than Permitted Liens. Neither the
Company nor any of its Subsidiaries has Knowledge of any basis for the assertion
of any claim relating or attributable to Taxes which, if adversely determined,
would result in any Lien (other than Permitted Liens) on the assets of the
Company or any of its Subsidiaries.

-24-



--------------------------------------------------------------------------------



 



               (viii) None of the Company’s or any of its Subsidiaries’ assets
is treated as “tax-exempt use property,” within the meaning of Section 168(h) of
the Code.
               (ix) Neither the Company nor any of its Subsidiaries has (a) ever
been a member of an affiliated group (within the meaning of Code §1504(a))
filing a consolidated federal income Tax Return (other than a group the common
parent of which was Company), (b) ever been a party to any Tax sharing,
indemnification or allocation agreement, (c) any liability for the Taxes of any
person (other than Company or any of its Subsidiaries), under Treasury
Regulation §1.1502-6 (or any similar provision of state, local or foreign law),
as a transferee or successor, by contract or agreement, or otherwise and
(d) ever been a party to any joint venture, partnership or other arrangement
that could be treated as a partnership for Tax purposes.
               (x) The Company’s and each of its Subsidiaries’ tax basis in
their respective assets for purposes of determining its future amortization,
depreciation and other income Tax deductions is accurately reflected on the
Company’s and its Subsidiaries’ Tax books and records.
               (xi) Neither the Company nor any of its Subsidiaries has been, at
any time, a “United States Real Property Holding Corporation” within the meaning
of Section 897(c)(2) of the Code.
               (xii) No adjustment relating to any Return filed by the Company
or any of its Subsidiaries has been proposed formally or, to the Knowledge of
the Company, informally by any Tax authority to the Company or any of its
Subsidiaries or any representative thereof.
               (xiii) Neither the Company nor any of its Subsidiaries has
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code (x) in the two years prior to the date of this Agreement
or (y) in a distribution which could otherwise constitute part of a “plan” or
“series of related transactions” (within the meaning of Section 355(e) of the
Code) in conjunction with the Merger.
               (xiv) None of the Company or any of its Subsidiaries has engaged
in a “reportable transaction” as set forth in Treas. Reg. §1.6011-4(b), or any
transaction that is the same or substantially similar to one of the types of
transactions that the Internal Revenue Service has determined to be a Tax
avoidance transaction and identified by notice, regulation, or other form of
published guidance as a “listed transaction,” as set forth in Treasury
Regulation Section 1.6011-4(b)(2).
               (xv) The Company is and has at all times been resident for Tax
purposes in its place of incorporation or formation and is not and has not at
any time been treated as resident in any other jurisdiction for any Tax purpose
(including any income tax treaty). The Company is not subject to Tax in any
jurisdiction other than its place of incorporation or formation by virtue of
having a branch, permanent establishment or other place of business or by virtue
of having a source of income in that jurisdiction, except for royalty income for
which any income Tax is satisfied through withholding. The Company is not liable
for any Tax as the agent of any other person or business and does not constitute
a permanent establishment or other place of business of any other person,
business or enterprise for any Tax purpose.
               (xvi) The Company will not be required to include any material
income or gain or exclude any material deduction or loss from taxable income for
any taxable year after the Closing Date as a result of (a) any change in method
of accounting under Section 481(c) of the Code, closing agreement under
Section 7121 of the Code, deferred intercompany gain or excess loss account
under Treasury Regulations

-25-



--------------------------------------------------------------------------------



 



under Section 1502 of the Code (or in each case, under any similar provision of
applicable law), (b) installment sale or open transaction disposition or
(c) prepaid amount.
               (xvii) No relief (including by way of deduction, reduction,
set-off, exemption or otherwise) from, against or in respect of any Tax or
charge has been claimed by or given to the Company or any of its Subsidiaries
which could be withdrawn, postponed, restricted or otherwise lost as a result of
any act, omission, event or circumstance arising or occurring at any time before
the date hereof or as a result of entering into this Agreement.
               (xviii) No power of attorney (or similar authority) relating to
Tax matters, Tax audits or Returns has been granted with respect to the Company
or any of its Subsidiaries.
               (xix) The prices for any property or services (or for use of any
property) charged by or to the Company or any of its Subsidiaries are arm’s
length prices for purposes of any applicable transfer pricing laws, including
Treasury Regulations promulgated under Section 482 of the Code.
               (xx) No claim has been made by any governmental entity in any
jurisdiction where the Company or any of its Subsidiaries does not file Returns
that the Company or any such Subsidiary may be subject to taxation by that
jurisdiction.
               (xxi) The Company and each of its Subsidiaries have complied in
all respects with all applicable laws relating to the withholding and payment of
Taxes (including withholding of Taxes pursuant to Sections 1441, 1442, 3121 and
3402 of the Code or any comparable provision of any state, local or foreign
laws) and have, within the time and in the manner prescribed by applicable law,
withheld from and paid over to the proper taxing authorities all amounts
required to be so withheld and paid over under such laws.
          (c) Executive Compensation Tax. There is no contract, agreement, plan
or arrangement to which the Company or any of its Subsidiaries is a party,
including the provisions of this Agreement, covering any Employee of the Company
or any of its Subsidiaries, which, individually or collectively, could give rise
to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Code or that would give rise to a penalty
under Section 409A of the Code.
     2.13 Restrictions on Business Activities. There is no agreement
(non-competition or otherwise), commitment, judgment, injunction, order or
decree to which the Company or any of its Subsidiaries is a party or otherwise
binding upon the Company or any of its Subsidiaries which has or may reasonably
be expected to have the effect of prohibiting or impairing any business practice
of the Company or any of its Subsidiaries, any acquisition of property (tangible
or intangible) by the Company or any of its Subsidiaries, the conduct of
business by the Company or any of its Subsidiaries, or otherwise limiting the
freedom of the Company or any of its Subsidiaries to engage in any line of
business or to compete with any person. Without limiting the generality of the
foregoing, neither the Company nor any of its Subsidiaries has entered into any
agreement under which the Company or any of its Subsidiaries is restricted from
selling, licensing, manufacturing or otherwise distributing any of its
technology or products or from providing services to customers or potential
customers or any class of customers, in any geographic area, during any period
of time, or in any segment of the market.
     2.14 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment; Customer Information.

-26-



--------------------------------------------------------------------------------



 



          (a) Neither the Company nor any of its Subsidiaries owns any real
property, nor has the Company or any of its Subsidiaries ever owned any real
property. Section 2.14(a) of the Disclosure Schedule sets forth a complete and
accurate list of all real property currently leased, subleased or licensed by or
from the Company or any of its Subsidiaries or otherwise used or occupied by the
Company or any of its Subsidiaries for the operation of their business (the
“Leased Real Property”), and a copy of each lease, license, sublease or other
occupancy right and each amendment thereto.
          (b) The Company has provided Parent true, correct and complete copies
of all leases, lease guaranties, subleases, agreements for the leasing, use or
occupancy of, or otherwise granting a right in or relating to the Leased Real
Property, including all amendments, terminations and modifications thereof
(“Lease Agreements”); and there are no other Lease Agreements for real property
affecting the Leased Real Property or to which Company or any of its
Subsidiaries is bound, other than those identified in Section 2.14(a) of the
Disclosure Schedule. All such Lease Agreements are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing default, no rentals are past due, or event of default (or
event which with notice or lapse of time, or both, would constitute a default).
Neither the Company nor any of its Subsidiaries has received any notice of a
default, alleged failure to perform, or any offset or counterclaim with respect
to any such Lease Agreement, which has not been fully remedied and withdrawn.
There are no other parties occupying or with a right to occupy, the Leased Real
Property, except as set forth in Section 2.14(a) of the Disclosure Schedule.
Neither the Company nor any of its Subsidiaries owes brokerage commissions or
finders fees with respect to any such Leased Real Property or would owe any such
fees if any existing Lease Agreement were renewed pursuant to any renewal
options contained in such Lease Agreements.
          (c) The Leased Real Property is in good operating condition and
repair, free from structural, physical and mechanical defects, is maintained in
a manner consistent with standards generally followed with respect to similar
properties, and is structurally sufficient and otherwise suitable for the
conduct of the business as presently conducted. Neither the operation of the
Company or any of its Subsidiaries on the Leased Real Property nor, to the
Company’s Knowledge, such Leased Real Property, including the improvements
thereon, violate in any material respect any applicable building code, zoning
requirement or statute relating to such property or operations thereon. There is
not existing, the Company has not received any notice of, and to the Knowledge
of the Company, there is not presently contemplated or proposed, any eminent
domain, condemnation or similar action, or, to the Company’s Knowledge, zoning
action or proceeding, with respect to any portion of the Leased Real Property.
          (d) The Company and each of its Subsidiaries has good and valid title
to, or, in the case of leased properties and assets, valid leasehold interests
in, all of its tangible properties and assets, real, personal and mixed, used or
held for use in its business, free and clear of any Liens, except (i) as
reflected in the Current Balance Sheet, (ii) such imperfections of title and
encumbrances, if any, which do not detract from the value or interfere with the
present use of the property subject thereto or affected thereby and
(iii) Permitted Liens.
          (e) All material items of equipment (the “Equipment”) owned or leased
by the Company or any of its Subsidiaries is in good operating condition,
regularly and properly maintained, subject to normal wear and tear.
          (f) The Company and each of its Subsidiaries has sole and exclusive
ownership, free and clear of any Liens, of all customer lists, customer contact
information, customer correspondence and customer licensing and purchasing
histories relating to its current and former customers (the “Customer

-27-



--------------------------------------------------------------------------------



 




Information”). No person other than the Company or its wholly owned Subsidiaries
possesses any claims or rights with respect to use of the Customer Information.
     2.15 Intellectual Property.
          (a) Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:
               “Company Intellectual Property” shall mean any and all Technology
and Intellectual Property Rights that are owned or purported to be owned by or
exclusively licensed to the Company or its Subsidiaries.
               “Company Product” shall mean all products, technologies and
services developed (including products, technologies and services under
development), owned, made, provided, distributed, imported, sold or licensed by
or on behalf of the Company and any of its Subsidiaries.
               “Intellectual Property Rights” shall mean common law and
statutory rights anywhere in the world arising under or associated with
(i) patents, patent applications and inventors’ certificates (“Patent”),
(ii) copyrights, copyright registrations and copyright applications, “moral”
rights and mask work rights (“Copyrights”), (iii) the protection of trade and
industrial secrets and confidential information (“Trade Secrets”),
(iv) trademarks, trade names and service marks (“Trademarks”), (iv) other
proprietary rights relating or with respect to the protection of Technology,
(vi) divisions, continuations, renewals, reissuances and extensions of the
foregoing (as applicable) and (vii) analogous rights to those set forth above,
including the right to enforce and recover damages for the infringement or
misappropriation of for any of the foregoing.
               “Object Code” shall mean software, including GDSII files,
substantially or entirely in binary form, which is intended to be directly
executable by a computer after suitable processing and linking but without the
intervening steps of compilation or assembly or from which semiconductor mask
works can be derived.
               “Open Source Materials” shall mean all software or other material
that is distributed as “free software”, “open source software” or under a
similar licensing or distribution terms (an “Open Source License”), including,
but not limited to, the GNU General Public License (GPL), GNU Lesser General
Public License (LGPL), Mozilla Public License (MPL), BSD licenses, the Artistic
License, the Netscape Public License, the Sun Community Source License
(SCSL) the Sun Industry Standards License (SISL) and the Apache License.
               “Registered Intellectual Property” shall mean applications,
registrations and filings for Intellectual Property Rights that have been
registered, filed, certified or otherwise perfected or recorded with or by any
state, government or other public or quasi public legal authority.
               “Source Code” shall mean software and code, including RTL, other
than Object Code form, including related comments and annotations, help text,
data and data structures, instructions and procedural, object oriented and other
code, which may be printed out or displayed in human readable form or from which
Object Code can be derived by compilation or otherwise.
               “Technology” shall mean any or all of the following (i) works of
authorship including computer programs, Source Code, and executable code, RTL,
GDSII files, whether embodied in

-28-



--------------------------------------------------------------------------------



 



software, firmware or otherwise, architecture, documentation, designs, files,
records, and data, (ii) inventions (whether or not patentable), discoveries,
improvements, and technology, (iii) proprietary and confidential information,
trade secrets and know how, (iv) databases, data compilations and collections
and technical data, (v) logos, trade names, trade dress, trademarks and service
marks, (vi) domain names, web addresses and sites, (vii) tools, methods and
processes, (viii) devices, prototypes, schematics, breadboards, netlists,
maskworks, test methodologies, verilog files, emulation and simulation reports,
test vectors and hardware development tools, and (ix) any and all instantiations
of the foregoing in any form and embodied in any media.
          (b) Section 2.15(b) of the Disclosure Schedule sets forth as of the
date hereof a true, complete and correct list of all Registered Intellectual
Property owned by or filed in the name of Company or any of its Subsidiaries
(collectively the “Company Registered Intellectual Property”). The Company
Registered Intellectual Property is valid and subsisting (except with respect to
applications), and has not expired or been cancelled, or abandoned. There are no
actions that must be taken by the Company or any of its Subsidiaries within
120 days of the date hereof, including the payment of any registration,
maintenance or renewal fees or the filing of any documents, applications or
certificates for the purposes of maintaining, perfecting or preserving or
renewing any Company Registered Intellectual Property.
          (c) Except as set forth in Section 2.15(c) of the Disclosure Schedule,
all Company Intellectual Property is owned exclusively by Company or one or more
of its Subsidiaries free and clear of any Liens. Neither the Company nor any of
its Subsidiaries has transferred ownership of, in whole or in part, or granted
an exclusive license to, any third party, of any Intellectual Property Rights
that are or were Company Intellectual Property.
          (d) Except as set forth on Section 2.15(d) of the Disclosure Schedule,
all Company Intellectual Property used in or necessary to the conduct of
Company’s business as presently conducted or currently contemplated to be
conducted by the Company was written and created solely by either (i) employees
of the Company acting within the scope of their employment who have validly and
irrevocably assigned all of their rights, including all Intellectual Property
Rights therein, to the Company or (ii) by third parties who have validly and
irrevocably assigned all of their rights, including all Intellectual Property
Rights therein, to the Company, and no third party owns or has any rights to any
of the Company Intellectual Property.
          (e) Except as set forth in Section 2.15(e) of the Disclosure Schedule,
there is no pending or, to the Company’s Knowledge, threatened (and at no time
since the date of the Company’s incorporation has there been pending any) suit,
arbitration or other adversarial proceeding before any court, government agency
or arbitral tribunal or in any jurisdiction alleging that any activities or
conduct of the Company’s or any of its Subsidiaries’ business infringes or will
infringe upon, violate or constitute the unauthorized use of the Intellectual
Property Rights of any third party or challenging the ownership, validity,
enforceability or registerability of any Company Intellectual Property. The
Company is not party to any settlements, covenants not to sue, consents,
decrees, stipulations, judgments, or orders resulting from suits, actions or
similar legal proceedings which (i) restrict the Company’s or any of its
Subsidiaries’ rights to use, license or transfer any Company Intellectual
Property, (ii) restrict the conduct of the business of the Company or any of its
Subsidiaries in order to accommodate any third party’s Intellectual Property
Rights, or (iii) compel or require the Company or any of its Subsidiaries to
license or transfer any Company Intellectual Property.
          (f) The conduct of the business of the Company and its Subsidiaries
(including the making, using, selling, offering, performing and distributing any
products or services) has not, and does not as

-29-



--------------------------------------------------------------------------------



 




currently conducted, infringe upon, violate or constitute the unauthorized use
of any Intellectual Property Rights owned by any third party.
          (g) The Company and its Subsidiaries have taken reasonable measures to
protect the proprietary nature of the Intellectual Property Rights owned by the
Company or such Subsidiary that is material to the business of the Company and
its Subsidiaries as currently conducted.
          (h) All Company Intellectual Property is, and following the
transactions contemplated hereby shall be freely transferable, alienable and
exportable without the consent of, or notice to any Governmental Entity or third
party or the payment of any kind.
          (i) No third party that has licensed Intellectual Property or
Intellectual Property Rights to the Company or any of its Subsidiaries has
ownership rights or license rights to improvements or derivative works made by
the Company or any of its Subsidiaries in such Intellectual Property that has
been licensed to the Company or any of its Subsidiaries.
          (j) No government funding, facilities or resources of a university,
college, other educational institution or research center or funding from third
parties was used in the development of the Company Intellectual Property. No
Governmental Entity, university, college, other educational institution or
research center has any claim or right in or to the Company Intellectual
Property.
          (k) The Company is not and has never been a member or promoter of, or
a contributor to, any industry standards body or similar organization that could
require or obligate the Company to grant or offer to any other person any
license or right to any Company Intellectual Property.
          (l) To the Company’s Knowledge, no third party is misappropriating,
infringing, diluting or violating any material Company Intellectual Property.
Neither Company nor any of its Subsidiaries has brought any claims, suits,
arbitrations or other adversarial proceedings before any court, government
agency or arbitral tribunal against any third party with respect to any Company
Intellectual Property which remain unresolved as of the date hereof.
          (m) Except as set forth in Section 2.15(m) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has (i) granted, or is obligated
to grant, access or rights to any of its Source Code in or for any Company
Product, (ii) made its Source Code for any Company Product subject to any Open
Source License or combined or distributed any Company Products with Open Source
Materials, or (iii) licensed or has granted a third party the right to obtain
any Source Code for or in any Company Product (including in any such case any
conditional right to access or under which the Company has established any
escrow arrangement for the storage and conditional release of any Source Code).
None of the Company Products contains any third party software subject to an
Open Source License.
          (n) Except as set forth in Section 2.15(n) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has any obligation to pay any
third party any royalties or other fees in excess of $20,000 in the aggregate in
calendar year 2007 with respect to any Intellectual Property Rights of a third
party and no obligation to pay such royalties or other fees will result from the
execution and delivery by the Company of this Agreement and the consummation of
the transactions contemplated by this Agreement.
          (o) Section 2.15(o) of the Disclosure Schedule lists all Contracts
whereby the Company has agreed to, or assumed, any obligation or duty to
warrant, indemnify, reimburse, hold harmless, guaranty or

-30-



--------------------------------------------------------------------------------



 




otherwise assume or incur any obligation or liability or provide a right of
rescission with respect to the infringement or misappropriation by the company,
any of its Subsidiaries or such other person of the Intellectual Property Rights
of any person other than the Company or any of its Subsidiaries.
          (p) Section 2.15(p) of the Disclosure Schedule list all Contracts
pursuant to which a third party has licensed to the Company or any of its
Subsidiaries any Intellectual Property Right or Technology (“In-Licenses”) other
than Contracts with respect to Technology that is commercially available for an
aggregate fee of less than $10,000.00.
          (q) Section 2.15(q) Disclosure Schedule list all Contracts pursuant to
which the Company or any of its Subsidiaries has granted a third party or
affiliate any rights or licenses to any Company Intellectual Property other than
non-exclusive licenses granted in the ordinary course in connection with the
sale or distribution of Company Products (“Out-Licenses”; together with the
In-Licenses, the “IP Licenses”).
          (r) Neither the Company nor any of its Subsidiaries is in violation of
any IP License that is material to the business of the Company or any of its
Subsidiaries or where the breach thereof is likely to result in a claim by or
against the Company. The consummation of the transactions contemplated hereby
will not result or cause (i) the breach by the Company or any of its
Subsidiaries of any IP License, (ii) the impairment or restriction of any right
or licenses granted to the Company or any of its Subsidiaries under an
In-License, or (iii) the Company or any of its Subsidiaries to grant, or expand
the scope of a prior grant, of any rights to any material Company Intellectual
Property to a third party (including by the release of any Source Code of
Company).
          (s) Section 2.15(s) of the Disclosure Schedule lists all (i) Contracts
pursuant to which any third party supplies components to the Company that are
used in the production of Company Products, (ii) Contracts with distributors of
Company Products, (iii) Contracts with the top ten (10) suppliers as measured in
accordance with Section 2.29(a) and (iv) Contracts with the top ten
(10) customers as measured in accordance with Section 2.29(b).
          (t) Section 2.15(t) of the Disclosure Schedule lists all Company
Products. The Company has provided Parent a schedule of product releases which
schedule is included in Section 2.15(t) of the Disclosure Schedule. The Company
has a good faith reasonable belief that it can achieve the release of products
on such schedule of product releases and is not currently aware of any change in
its circumstances or other fact that has occurred that would cause it to believe
that it will be unable to meet such release schedule.
          (u) Except for the warranties and indemnities contained in those
contracts and agreements set forth in Section 2.15(u) of the Disclosure Schedule
and warranties implied by law (other than non-exclusive licenses granted in
connection with the sale of Company Products or related support and maintenance
agreements that have been entered into in the ordinary course of business
consistent with past practices that do not materially differ in substance from
the Company’s standard forms of agreement including attachments (copies of which
have been provided to Parent)), neither the Company nor any of its Subsidiaries
has given any warranties or indemnities relating to products or technology sold
or services rendered by the Company or any of its Subsidiaries.
          (v) Neither this Agreement nor the transactions contemplated by this
Agreement, including any assignment to Parent by operation of law as a result of
the Merger of any contracts or agreements to which the Company or any of its
Subsidiaries is a party, will result in: (i) Parent, any of its subsidiaries or
the Surviving Corporation granting to any third party any right to or with
respect to any

-31-



--------------------------------------------------------------------------------



 



Intellectual Property Rights owned by, or licensed to, any of them prior to the
Closing, (ii) Parent, any of its subsidiaries or the Surviving Corporation,
being bound by, or subject to, any non-compete or other material restriction on
the operation or scope of their respective businesses, or (iii) Parent, any of
its subsidiaries or the Surviving Corporation being obligated to pay any
royalties or other material amounts, or offer any discounts, to any third party
in excess of those payable by, or required to be offered by, any of them,
respectively, in the absence of this Agreement or the transactions contemplated
hereby.
     2.16 Agreements, Contracts and Commitments. Except as set forth in
Section 2.16 of the Disclosure Schedule (specifying the appropriate paragraph):
          (a) Neither the Company nor any of its Subsidiaries is a party to, nor
is it bound by:
               (i) any employment, contractor or consulting agreement, contract
or commitment with an employee or individual consultant, contractor, or
salesperson, any agreement, contract or commitment to grant any severance or
termination pay (in cash or otherwise) to any employee, or any contractor,
consulting or sales agreement, contract, or commitment with a firm or other
organization except (1) on the Company’s standard form of offer letter or (2) as
otherwise may be required by applicable law;
               (ii) any agreement or plan, including any stock option plan,
stock appreciation rights plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement;
               (iii) any fidelity or surety bond or completion bond;
               (iv) any lease of personal property having a value in excess of
$20,000 individually or $50,000 in the aggregate;
               (v) any agreement of indemnification or guaranty except for the
warranties and indemnities (a) contained in those contracts and agreements set
forth in Section 2.16(a)(v) of the Disclosure Schedule (other than non-exclusive
licenses granted in connection with the sale of Company products or related
support and maintenance agreements that have been entered into in the ordinary
course of business consistent with past practices that do not materially differ
in substance from the Company’s standard forms of agreement including
attachments (copies of which have been provided to Parent)), and (b) warranties
implied by law;
               (vi) any agreement, contract or commitment relating to capital
expenditures and involving future payments in excess of $20,000 individually or
$50,000 in the aggregate;
               (vii) any agreement, contract or commitment relating to the
disposition or acquisition of assets or any interest in any business enterprise
outside the ordinary course of the Company’s business;
               (viii) any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other agreements or instruments relating to
the borrowing of money or extension of credit;
               (ix) any purchase order for the purchase of materials involving
in excess of $20,000 individually or $50,000 in the aggregate;

-32-



--------------------------------------------------------------------------------



 



               (x) any construction contracts;
               (xi) any dealer, distribution, joint marketing, strategic
alliance, affiliate or development agreement (other than non-exclusive licenses
granted in connection with the sale of Company products or related support and
maintenance agreements that have been entered into in the ordinary course of
business that do not materially differ in substance from the Company’s standard
forms agreement including attachments (copies of which have been provided to
Parent));
               (xii) any agreement, contract or commitment to alter the
Company’s interest in any Subsidiary, corporation, association, joint venture,
partnership or business entity in which the Company directly or indirectly holds
any interest;
               (xiii) any sales representative, original equipment manufacturer,
manufacturing, value added, remarketer, reseller, or independent software
vendor, or other agreement for use or distribution of the products, technology
or services of the Company or any of its Subsidiaries (other than non-exclusive
licenses granted in connection with the sale of Company products or related
support and maintenance agreements that have been entered into in the ordinary
course of business that do not materially differ in substance from the Company’s
standard forms agreement including attachments (copies of which have been
provided to Parent); or
               (xiv) any other agreement, contract or commitment that involves
$20,000 individually or $50,000 in the aggregate or more and is not cancelable
without penalty within 30 days.
          (b) Each Material Contract to which the Company or any of its
Subsidiaries is a party or any of their respective properties or assets (whether
tangible or intangible) is subject is a valid and binding agreement of the
Company or its Subsidiaries, as the case may be, enforceable against each of the
parties thereto in accordance with its terms, and is in full force and effect
with respect to the Company or the applicable Subsidiary and, to the Knowledge
of the Company, any other party thereto. The Company and each of its
Subsidiaries are in compliance with and have not breached, violated or defaulted
under, or received notice that they have breached, violated or defaulted under,
any of the terms or conditions of any such Material Contract, nor to the
Knowledge of the Company is any party obligated to the Company or any of its
Subsidiaries pursuant to any such Contract subject to any breach, violation or
default thereunder, nor does the Company have Knowledge of any event that with
the lapse of time, giving of notice or both would constitute such a breach,
violation or default by the Company, its Subsidiaries or any such other party.
True and complete copies of each Material Contract disclosed in the Disclosure
Schedule or required to be disclosed pursuant to this Section 2.16 (each a
“Material Contract” and collectively, the “Material Contracts”) have been
delivered to Parent.
          (c) The Company and each of its Subsidiaries have fulfilled all
material obligations required pursuant to each Material Contract to have been
performed by the Company prior to the date hereof, and, without giving effect to
the Merger, the Company will fulfill, when due, all of its obligations under the
Material Contracts that remain to be performed after the date hereof.
          (d) All outstanding indebtedness of the Company or its Subsidiaries
may be prepaid without penalty.
     2.17 Interested Party Transactions. Except as set forth in Section 2.17 of
the Disclosure Schedule, no officer or director or, to the Company’s Knowledge,
other Shareholder of the Company or any

-33-



--------------------------------------------------------------------------------



 



of its Subsidiaries (nor any parent, sibling, descendant or spouse of any of
such persons, or any trust, partnership or corporation in which any of such
persons has or has had an interest), has or has had, directly or indirectly,
(i) an interest in any entity which furnished or sold, or furnishes or sells,
services, products, technology or Intellectual Property that the Company or any
of its Subsidiaries furnishes or sells, or proposes to furnish or sell, or
(ii) any interest in any entity that purchases from or sells or furnishes to the
Company or any of its Subsidiaries, any goods or services, or (iii) a beneficial
interest in any Contract to which the Company or any of its Subsidiaries is a
party; provided, however, that ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation shall not be deemed to
be an “interest in any entity” for purposes of this Section 2.17. To the
Company’s Knowledge, there are no agreements, contracts, or commitments with
regard to contribution or indemnification between or among any of the
Shareholders.
     2.18 Governmental Authorization. Each consent, license, permit, grant or
other authorization (i) pursuant to which the Company or any of its Subsidiaries
currently operates or holds any interest in any of their respective properties,
or (ii) which is required for the operation of the Company’s or any of its
Subsidiaries’ business as currently conducted or currently contemplated to be
conducted or the holding of any such interest (collectively, “Company
Authorizations”) has been issued or granted to the Company and each Subsidiary,
as the case may be. The Company and its Subsidiaries are and have been at all
times in compliance, in all material respects, with all Company Authorizations.
The Company Authorizations are in full force and effect and constitute all
Company Authorizations required to permit the Company and its Subsidiaries to
operate or conduct their respective businesses or hold any interest in their
respective properties or assets.
     2.19 Litigation. There is no action, suit, claim or proceeding of any
nature pending, or to the Knowledge of the Company, threatened, against the
Company or any of its Subsidiaries, their properties (tangible or intangible) or
any of their officers or directors, nor to the Knowledge of the Company is there
any reasonable basis therefor. There is no investigation or other proceeding
pending or, to the Knowledge of the Company, threatened, against the Company or
any of its Subsidiaries, any of their respective properties (tangible or
intangible) or any of their officers or directors by or before any Governmental
Entity, nor to the Knowledge of the Company is there any reasonable basis
therefor. No Governmental Entity has at any time challenged or questioned the
legal right of the Company or any of its Subsidiaries to conduct their
respective operations as presently or previously conducted or as currently
contemplated to be conducted. There is no action, suit, claim or proceeding of
any nature pending or, to the Knowledge of the Company, threatened, against any
Person who has a contractual right or a right pursuant to California Law to
indemnification from the Company related to facts and circumstances existing
prior to the Effective Time, nor are there, to the Knowledge of the Company, any
facts or circumstances that would give rise to such an action, suit, claim or
proceeding.
     2.20 Minute Books. The minutes of the Company and each of its Subsidiaries
delivered to counsel for Parent contain complete and accurate records of all
actions taken, and summaries of all meetings held, by the Shareholders, the
Board of Directors of the Company and its Subsidiaries (and any committees
thereof) since the time of incorporation of the Company and each of its
Subsidiaries, as the case may be. At the Closing, the minute books of the
Company and each of its Subsidiaries will be in the possession of the Company.

-34-



--------------------------------------------------------------------------------



 



     2.21 Environmental Matters.
          (a) Hazardous Material. Except as would not be reasonably likely to
result in a material liability to the Company or any of its Subsidiaries,
neither the Company nor any of its Subsidiaries has: (i) operated any
underground storage tanks at any property that the Company or any of its
Subsidiaries has at any time owned, operated, occupied or leased, or
(ii) released any amount of any substance that has been designated by any
Governmental Entity or by applicable foreign, federal, state or local law to be
radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including, without limitation, PCBs, asbestos, petroleum, toxic
mold, urea-formaldehyde and all substances listed as hazardous substances
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or defined as a hazardous waste pursuant to
the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said laws, but excluding office and
janitorial supplies properly and safely maintained, (a “Hazardous Material”).
Except as would not be reasonably likely to result in a material liability to
the Company or any of its Subsidiaries, no Hazardous Materials are present, as a
result of the actions of the Company or any of its Subsidiaries or any affiliate
of the Company, or, to the Company’s Knowledge, as a result of any actions of
any third party or otherwise, in, on or under any property, including the land
and the improvements, ground water and surface water thereof, that the Company
or any of its Subsidiaries has at any time owned, operated, occupied or leased.
Neither the Company nor any of its Subsidiaries currently sells (i) any products
containing Hazardous Materials that will be banned or restricted by the
Restrictions on the Use of Certain Hazardous Substances in Electrical and
Electronic Equipment (2002/95/EC) directive (“RoHS”) or (ii) any products for
which it is required to pay a waste fee under California law. To the Knowledge
of the Company, there are no facts or circumstances likely to prevent or delay
the ability of the Company or any of its Subsidiaries to comply, when required,
with RoHS. The Company and its Subsidiaries are in compliance in all material
respects with the registration and labeling requirements of the Waste Electrical
and Electronic Equipment Directive (2002/96/EC).
          (b) Hazardous Materials Activities. The Company and each of its
Subsidiaries have conducted all Hazardous Material Activities in compliance in
all material respects with all applicable Environmental Laws and in a manner
that would not be reasonably likely to result in material liability to the
Company or any of its Subsidiaries. The Hazardous Materials Activities of the
Company and its Subsidiaries prior to the Closing have not resulted in the
exposure of any person to a Hazardous Material in a manner which has caused or
could reasonably be expected to cause an adverse health effect to any such
person. For the purposes of this Section 2.21(b), the term “Hazardous Materials
Activities” shall mean the transfer, recycling, storage, use, treatment,
manufacture, removal, remediation, release, exposure of others to, sale, or
distribution of any Hazardous Material or any product or waste containing a
Hazardous Material, or product manufactured with Ozone depleting substances,
including, without limitation, any required labeling, payment of waste fees or
charges (including so-called e-waste fees) and compliance with any product
take-back or product content requirements.
          (c) Permits. The Company and each of its Subsidiaries currently hold
all environmental approvals, permits, licenses, clearances and consents (the
“Environmental Permits”) necessary for the conduct of their Hazardous Material
Activities, and other businesses of each of the Company and each of its
Subsidiaries as such activities and businesses are currently being conducted and
as currently contemplated to be conducted.
          (d) Environmental Liabilities. No action, proceeding, revocation
proceeding, amendment procedure, writ, injunction or claim is pending, or to the
Knowledge of the Company, threatened, concerning any Environmental Permit,
Hazardous Material or any Hazardous Materials Activity of the

-35-



--------------------------------------------------------------------------------



 



Company or any of its Subsidiaries. The Company has no Knowledge of any fact or
circumstance that could involve the Company or any of its Subsidiaries in any
environmental litigation or impose upon the Company or any of its Subsidiaries
any environmental liability.
          (e) Reports and Records. The Company and each of its Subsidiaries have
delivered to Parent all records in the Company’s or each such Subsidiary’s
possession, custody or control concerning the Hazardous Materials Activities of
the Company and each of its Subsidiaries relating to their business and all
environmental audits and environmental assessments of any Leased Real Property,
or otherwise in the possession, custody or control of the Company or any of its
Subsidiaries. The Company and each of its Subsidiaries have complied with all
environmental disclosure obligations imposed by applicable law with respect to
this transaction.
     2.22 Brokers’ and Finders’ Fees. Neither the Company nor any of its
Subsidiaries has incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions, fees related to
investment banking or similar advisory services or any similar charges in
connection with the Agreement or any transaction contemplated hereby, nor will
Parent or the Surviving Corporation incur, directly or indirectly, any such
liability based on arrangements made by or on behalf of the Company.
Section 2.22(a) of the Disclosure Schedule sets forth the principal terms and
conditions of any agreement, written or oral, with respect to such fees.
     2.23 Employee Benefit Plans and Compensation.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
               “CFRA” shall mean the California Family Rights Act of 1993, as
amended.
               “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.
               “Company Employee Plan” shall mean any plan, program, policy,
practice, contract, agreement or other arrangement providing for compensation,
severance, termination pay, deferred compensation, performance awards, stock or
stock-related awards, welfare benefits, fringe benefits or other employee
benefits or remuneration of any kind, whether written, unwritten or otherwise,
funded or unfunded, including, but not limited to, each “employee benefit plan,”
within the meaning of Section 3(3) of ERISA which is or has been maintained,
contributed to, or required to be contributed to, by the Company, any of its
Subsidiaries or any ERISA Affiliate for the benefit of any Employee, and with
respect to which the Company, any of its Subsidiaries or any ERISA Affiliate has
or may have any liability or obligation.
               “DOL” shall mean the United States Department of Labor.
               “Employee” shall mean any current or former employee, consultant
or director of the Company, any of its Subsidiaries or any ERISA Affiliate.
               “Employee Agreement” shall mean each management, employment,
severance, consulting, contractor, relocation, repatriation, expatriation, loan,
visa, work permit or other agreement, or contract (including, any offer letter
or any agreement providing for acceleration of Company Options or Company Common
Stock) between the Company, any of its Subsidiaries or any ERISA Affiliate and
any Employee.

-36-



--------------------------------------------------------------------------------



 



               “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
               “ERISA Affiliate” shall mean any other Person under common
control with the Company or any of its Subsidiaries within the meaning of
Section 414(b), (c), (m) or (o) of the Code, and the regulations issued
thereunder.
               “FMLA” shall mean the Family Medical Leave Act of 1993, as
amended.
               “HIPAA” shall mean the Health Insurance Portability and
Accountability Act of 1996, as amended.
               “International Employee Plan” shall mean each Company Employee
Plan or Employee Agreement that has been adopted or is maintained by the
Company, any of its Subsidiaries or any ERISA Affiliate, whether formally or
informally or with respect to which the Company, any of its Subsidiaries or any
ERISA Affiliate will or may have any liability with respect to Employees who
perform services outside the United States.
               “International Employees” means any Employee who performs
services outside of the United States and whose principal place of employment is
outside the United States.
               “IRS” shall mean the United States Internal Revenue Service.
               “PBGC” shall mean the United States Pension Benefit Guaranty
Corporation.
               “Pension Plan” shall mean each Company Employee Plan that is an
“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA.
          (b) Schedule. Section 2.23(b)(1) of the Disclosure Schedule contains
an accurate and complete list of each Company Employee Plan and each Employee
Agreement. Neither Company nor any of its Subsidiaries has made any plan or
commitment to establish any new Company Employee Plan or Employee Agreement, to
modify any Company Employee Plan or Employee Agreement (except to the extent
required by law or to conform any such Company Employee Plan or Employee
Agreement to the requirements of any applicable law), or to enter into any
Company Employee Plan or Employee Agreement except for entering into at-will
offer letters for Persons to be employees in the United States or entering into
Employment Agreements with International Employees in each case as previously
disclosed to Parent in writing, or as required by this Agreement.
Section 2.23(b)(2) of the Disclosure Schedule sets forth a table setting forth
the name and annual base salary of each employee of the Company and each of its
Subsidiaries as of the date hereof. To the Knowledge of the Company, no employee
listed on Section 2.23(b)(2) of the Disclosure Schedule intends to terminate his
or her employment for any reason. Section 2.23(b)(3) of the Disclosure Schedule
contains an accurate and complete list of all Persons that currently have a
consulting or advisory relationship with the Company or any of its Subsidiaries.
          (c) Documents. The Company and each of its Subsidiaries has provided
to Parent (i) correct and complete copies of all documents embodying each
Company Employee Plan and each Employee Agreement including all amendments
thereto and all related trust documents, (ii) the three most recent annual
reports (Form Series 5500 and all schedules and financial statements attached
thereto), if any, required under ERISA or the Code in connection with each
Company Employee Plan, (iii) if the Company Employee Plan is funded, the most
recent annual and periodic accounting of Company Employee Plan assets,

-37-



--------------------------------------------------------------------------------



 



(iv) the most recent summary plan description together with the summary(ies) of
material modifications thereto, if any, required under ERISA with respect to
each Company Employee Plan, (v) all material written agreements and contracts
relating to each Company Employee Plan, including administrative service
agreements and group insurance contracts, (vi) all communications material to
any Employee or Employees relating to any Company Employee Plan and any proposed
Company Employee Plan, in each case, relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any liability to the
Company or any of its Subsidiaries, (vii) all correspondence to or from any
governmental agency relating to any Company Employee Plan, (viii) all COBRA
forms and related notices, (ix) all policies pertaining to fiduciary liability
insurance covering the fiduciaries for each Company Employee Plan, (x) all
discrimination tests for each Company Employee Plan for the three most recent
plan years, (xi) all registration statements, annual reports and prospectuses
prepared in connection with each Company Employee Plan, (xii) all HIPAA Privacy
Notices and all Business Associate Agreements to the extent required under HIPAA
and (xiii) the most recent IRS determination or opinion letter issued with
respect to each Company Employee Plan.
          (d) Employee Plan Compliance. The Company and each of its Subsidiaries
has performed in all material respects, all obligations required to be performed
by them under, is not in default or violation of, and the Company and each of
its Subsidiaries has no Knowledge of any default or violation by any other party
to, any Company Employee Plan, and each Company Employee Plan has been
established and maintained in accordance with its terms and in material
compliance with all applicable laws, statutes, orders, rules and regulations,
including ERISA or the Code. Any Company Employee Plan intended to be qualified
under Section 401(a) of the Code has obtained a favorable determination letter
(or opinion letter, if applicable) as to its qualified status under the Code. To
the Company’s Knowledge, no “prohibited transaction,” within the meaning of
Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Company
Employee Plan. There are no actions, suits or claims pending or, to the
Knowledge of the Company, threatened or reasonably anticipated (other than
routine claims for benefits) against any Company Employee Plan or against the
assets of any Company Employee Plan. Each Company Employee Plan can be amended,
terminated or otherwise discontinued after the Effective Time in accordance with
its terms, without liability to Parent, the Company, any of its Subsidiaries or
any ERISA Affiliate (other than ordinary administration expenses). There are no
audits, inquiries or proceedings pending or to the Knowledge of the Company or
any ERISA Affiliates, threatened by the IRS, DOL, or any other Governmental
Entity with respect to any Company Employee Plan. Neither the Company, any of
its Subsidiaries nor any ERISA Affiliate is currently subject to any penalty or
Tax with respect to any Company Employee Plan under Section 502(i) of ERISA or
Sections 4975 through 4980 of the Code and no such penalty or tax is reasonably
anticipated. The Company and each of its Subsidiaries have timely made all
contributions and other payments required by and due under the terms of each
Company Employee Plan.
          (e) No Pension Plan. Neither the Company, any of its Subsidiaries nor
any ERISA Affiliate has ever maintained, established, sponsored, participated
in, or contributed to, any Pension Plan subject to Part 3 of Subtitle B of Title
I of ERISA, Title IV of ERISA or Section 412 of the Code.
          (f) No Self-Insured Plan. Neither the Company, any of its Subsidiaries
nor any ERISA Affiliate has ever maintained, established, sponsored,
participated in or contributed to any self-insured plan that provides benefits
to employees (including any such plan pursuant to which a stop-loss policy or
contract applies) and no Company Employee Plan is self-insured.

-38-



--------------------------------------------------------------------------------



 



          (g) Collectively Bargained, Multiemployer and Multiple-Employer Plan.
At no time has the Company, any of its Subsidiaries or any ERISA Affiliate
contributed to or been obligated to contribute to any multiemployer plan (as
defined in Section 3(37) of ERISA). Neither the Company, any of its Subsidiaries
nor any ERISA Affiliate has at any time ever maintained, established, sponsored,
participated in or contributed to any multiple employer plan or to any plan
described in Section 413 of the Code.
          (h) Retiree Obligations. No Company Employee Plan or Employee
Agreement provides, or reflects or represents any liability to provide, retiree
life insurance, retiree health or other retiree employee welfare benefits to any
person for any reason, except as may be required by COBRA or other applicable
statute, and neither the Company nor any of its Subsidiaries has ever
represented, promised or contracted (whether in oral or written form) to any
Employee (either individually or to Employees as a group) or any other person
that such Employee(s) or other person would be provided with retiree life
insurance, retiree health or other retiree employee welfare benefits, except to
the extent required by statute.
          (i) COBRA; FMLA; CFRA; HIPAA. The Company, each of its Subsidiaries
and each ERISA Affiliate has, prior to the Effective Time, materially complied
with COBRA, FMLA, CFRA and HIPAA.
          (j) Effect of Transaction. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or any
termination of employment or service in connection therewith will (i) result in
any payment (including severance, golden parachute, bonus or otherwise),
becoming due to any Employee, (ii) result in any forgiveness of indebtedness,
(iii) materially increase any benefits otherwise payable by the Company or any
Subsidiary or (iv) result in the acceleration of the time of payment or vesting
of any such benefits except as required under Section 411(d)(3) of the Code.
          (k) Parachute Payments. There is no agreement, plan, arrangement or
other contract covering any Employee that, considered individually or considered
collectively with any other such agreements, plans, arrangements or other
contracts, will, or could reasonably be expected to, give rise directly or
indirectly to the payment of any amount that would be characterized as a
“parachute payment” within the meaning of Section 280G(b)(1) of the Code. There
is no agreement, plan, arrangement or other contract by which the Company or any
of its Subsidiaries is bound to compensate any Employee for excise taxes paid
pursuant to Section 4999 of the Code. Section 2.23(k) of the Disclosure Schedule
lists all persons who the Company reasonably believes are “disqualified
individuals” (within the meaning of Section 280G of the Code and the regulations
promulgated thereunder) as determined as of the date hereof.
          (l) Section 409A. No compensation shall be includable in the gross
income of any Employee as a result of the operation of the Code Section 409A
with respect to any arrangements or agreements in effect prior to the Effective
Time.
          (m) Employment Matters. The Company and each of its Subsidiaries is in
compliance in all material respects with all applicable foreign, federal, state
and local laws, rules and regulations respecting employment, employment
practices, terms and conditions of employment, employee safety and wages and
hours, and in each case, with respect to Employees: (i) has withheld and
reported all amounts required by law or by agreement to be withheld and reported
with respect to wages, salaries and other payments to Employees, (ii) is not
liable for any arrears of wages, severance pay or any Taxes or any penalty for
failure to comply with any of the foregoing, and (iii) is not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of
any governmental authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for Employees (other than
routine payments to be

-39-



--------------------------------------------------------------------------------



 




made in the normal course of business and consistent with past practice). There
are no action, suits, claims or administrative matters pending or threatened
against the Company, any of its Subsidiaries, or any of their Employees relating
to any Employee, Employee Agreement or Company Employee Plan. There are no
pending or threatened or reasonably anticipated claims or actions against
Company, any of its Subsidiaries, any Company trustee or any trustee of any
Subsidiary under any workers’ compensation policy. The services provided by each
of the Company’s, each Subsidiary’s and their ERISA Affiliates’ Employees is
terminable at the will of the Company and its ERISA Affiliates. To the Knowledge
of the Company, neither the Company nor any ERISA Affiliate has direct or
indirect liability with respect to any misclassification of any person as an
independent contractor rather than as an employee, or with respect to any
employee leased from another employer.
          (n) Labor. No work stoppage or labor strike against the Company or any
of its Subsidiaries is pending, or to the Knowledge of the Company, threatened,
or reasonably anticipated. The Company has no Knowledge of any activities or
proceedings of any labor union to organize any Employees. There are no actions,
suits, claims, labor disputes or grievances pending or threatened or reasonably
anticipated relating to any labor matters involving any Employee, including
charges of unfair labor practices. Neither the Company nor any of its
Subsidiaries has engaged in any unfair labor practices within the meaning of the
National Labor Relations Act. Neither the Company nor any of its Subsidiaries
does presently, nor has it been in the past, a party to, or bound by, any
collective bargaining agreement or union contract with respect to Employees and
no collective bargaining agreement is being negotiated by the Company or any of
its Subsidiaries. Within the past year as measured from the date of this
Agreement, neither the Company nor any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or any similar state or local law that remains unsatisfied.
          (o) No Interference or Conflict. To the Knowledge of the Company, no
Shareholder, director, officer, Employee or consultant of the Company or any of
its Subsidiaries is obligated under any contract or agreement, subject to any
judgment, decree, or order of any court or administrative agency that would
interfere with such person’s efforts to promote the interests of the Company or
any of its Subsidiaries or that would interfere with the Company’s business.
Neither the execution nor delivery of this Agreement, nor the carrying on of the
Company’s business as presently conducted or proposed to be conducted nor any
activity of such officers, directors, Employees or consultants in connection
with the carrying on of the Company’s business or any of its Subsidiaries’
businesses as presently conducted or currently proposed to be conducted will, to
the Knowledge of the Company, conflict with or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any contract or
agreement under which any of such officers, directors, Employees, or consultants
is now bound.
          (p) International Employee Plan. Neither the Company, any of its
Subsidiaries nor any ERISA Affiliate currently or has it ever had the obligation
to maintain, establish, sponsor, participate in, be bound by or contribute to
any International Employee Plan.
          (q) 401(k) Fees. To the Company’s Knowledge, the termination of a
401(k) Plan will not trigger liquidation charges, surrender charges or other
related fees (“401(k) Fees”).
     2.24 Insurance. Section 2.24 of the Disclosure Schedule lists all insurance
policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of the Company, any of
its Subsidiaries or any ERISA Affiliate, including the type of coverage, the
carrier, the amount of coverage, the term and the annual premiums of such
policies. There is no claim by the Company or any of its Subsidiaries or any
ERISA Affiliate pending under any of such policies or bonds as to which

-40-



--------------------------------------------------------------------------------



 



coverage has been questioned, denied or disputed or that the Company, any of its
Subsidiaries or any ERISA Affiliate has a reason to believe will be denied or
disputed by the underwriters of such policies or bonds. In addition, there is no
pending claim of which its total value (inclusive of defense expenses) will
exceed the policy limits. All premiums due and payable under all such policies
and bonds have been paid, (or if installment payments are due, will be paid if
incurred prior to the Closing Date) and the Company, its Subsidiaries and its
ERISA Affiliates are otherwise in material compliance with the terms of such
policies and bonds (or other policies and bonds providing substantially similar
insurance coverage). Such policies and bonds (or other policies and bonds
providing substantially similar coverage) have been in effect since 2001 (with
the exception of directors’ and officers’ insurance, which has been in effect
since 2002) and remain in full force and effect. The Company has no Knowledge of
threatened termination of, or premium increase with respect to, any of such
policies. Neither the Company, any of its Subsidiaries nor any affiliate of
either has ever maintained, established, sponsored, participated in or
contributed to any self-insurance plan.
     2.25 Compliance with Laws. The Company and each of its Subsidiaries has
complied in all material respects with, is not in violation of in any material
respect, and has not received any notices of violation with respect to, any
foreign, federal, state or local statute, law or regulation.
     2.26 Export Control Laws. The Company and each of its Subsidiaries has at
all times conducted its export transactions in accordance with (i) all
applicable U.S. export and re-export controls, including the United States
Export Administration Act and Regulations and Foreign Assets Control Regulations
and (ii) all other applicable import/export controls in other countries in which
the Company conducts business. Without limiting the foregoing:
          (a) The Company and each of its Subsidiaries has obtained all export
licenses, license exceptions and other consents, notices, waivers, approvals,
orders, authorizations, registrations, declarations and filings with any
Governmental Entity required for (i) the export and re-export of products,
services, software and technologies and (ii) releases of technologies and
software to foreign nationals located in the United States and abroad (“Export
Approvals”);
          (b) The Company and each of its Subsidiaries is in compliance with the
terms of all applicable Export Approvals;
          (c) There are no pending or, to the Company’s Knowledge, threatened
claims against the Company or any Subsidiary with respect to such Export
Approvals;
          (d) To the Company’s Knowledge, there are no actions, conditions or
circumstances pertaining to the Company’s or any Subsidiary’s export
transactions that may give rise to any future claims; and
          (e) No Export Approvals for the transfer of export licenses to Parent
or the Surviving Corporation are required, or such Export Approvals can be
obtained expeditiously without material cost.
          (f) Section 2.26(f) of the Disclosure Schedule sets forth the true,
complete and accurate export control classifications applicable to the Company’s
products, services, software and technologies.
     2.27 Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries (including any of their officers, directors, agents, employees or
other Person associated with or acting on their behalf) has, directly or
indirectly, taken any action which would cause it to be in violation of the
Foreign Corrupt

-41-



--------------------------------------------------------------------------------



 



Practices Act of 1977, as amended, or any rules or regulations thereunder, used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made any unlawful payment to
foreign or domestic government officials or employees or made any bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment.
     2.28 Warranties; Indemnities. Except for the warranties and indemnities
contained in those contracts and agreements set forth in Section 2.28 of the
Disclosure Schedule (other than non-exclusive licenses granted in connection
with the sale of Company products or related support and maintenance agreements
that have been entered into in the ordinary course of business consistent with
past practices that do not differ from the Company’s standard forms of agreement
including attachments (copies of which have been provided to Parent)) and
warranties implied by law, neither the Company nor any of its Subsidiaries has
given any warranties or indemnities relating to products or technology sold or
services rendered by the Company or any of its Subsidiaries.
     2.29 Substantial Customers and Suppliers.
          (a) Section 2.29(a) of the Disclosure Schedule lists the 10 largest
customers of the Company and its Subsidiaries on the basis of revenues collected
or accrued for the twelve month period ending on the Balance Sheet Date.
          (b) Section 2.29(b) of the Disclosure Schedule lists the 10 largest
suppliers of the Company and its Subsidiaries on the basis of cost of goods or
services purchased for the twelve month period ending on the Balance Sheet Date.
          (c) Except as disclosed in Section 2.29(c) of the Disclosure Schedule,
no such customer or supplier has (i) ceased or materially reduced its purchases
from or sales or provision of services to the Company and its Subsidiaries since
the beginning of such twelve month period, (ii) to the Knowledge of the Company,
overtly threatened to cease or materially reduce such purchases or sales or
provision of services or (iii) to the Knowledge of the Company been threatened
with bankruptcy or insolvency.
     2.30 Complete Copies of Materials. The Company has delivered true and
complete copies of each document (or summaries of same) that has been requested
by Parent or its counsel, including all Contracts and other documents listed on
the Disclosure Schedule.
     2.31 Representations Complete. None of the representations or warranties
made by the Company (as modified by the Disclosure Schedule) in this Agreement,
and none of the statements made in any exhibit, schedule or certificate
furnished by the Company pursuant to this Agreement contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.
     2.32 Consent Solicitation. All information furnished on or in any document
mailed, delivered or otherwise furnished or to the be mailed, delivered or
otherwise furnished to Shareholders by the Company in connection with the
solicitation of their consent to this Agreement and the Merger and the other
matters contemplated by Section 5.7 hereof, did not and will not, as the case
may be, contain any untrue statement of a material fact and did not and will not
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which made, not misleading.

-42-



--------------------------------------------------------------------------------



 



     2.33 Director and Officer Indemnification. There are no pending claims for
indemnification that have been made by any officer or director of the Company
and, to the Company’s Knowledge, there is no reasonable basis therefor.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
     Each of Parent and Sub hereby represents and warrants to the Company that
on the date hereof and as of the Effective Time, as though made at the Effective
Time, as follows:
     3.1 Organization and Standing. Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Sub is a corporation duly organized, validly existing and in good standing under
the laws of the State of California. Each of Parent and Sub has the corporate
power to own its properties and to carry on its business as now being conducted
and is duly qualified or licensed to do business and is in good standing as a
foreign corporation in each jurisdiction in which the failure to be so qualified
or licensed or in good standing would have a Parent Material Adverse Effect.
     3.2 Authority. Each of Parent and Sub has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each of Parent
and Sub of this Agreement and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of Parent and Sub and no further corporate action is required on the
part of the Parent and Sub to authorize the Agreement and the Merger. This
Agreement has been duly executed and delivered by Parent and Sub and constitute
the valid and binding obligations of Parent and Sub, enforceable against each of
Parent and Sub in accordance with their terms.
     3.3 Consents. No consent, notice, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity or any
third party is required by or with respect to Parent or Sub in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby and thereby, except for (i) such consents,
notices, waivers, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable securities laws, (ii) such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable foreign merger
control regulations, (iii) the filing of the Certificate of Merger with the
Secretary of State of the State of California and (iv) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
which, if not obtained or made, would not have a Parent Material Adverse Effect.
     3.4 Parent Common Stock. The Parent Common Stock which constitutes the
Merger Shares has been duly authorized, and upon consummation of the
transactions contemplated by this Agreement, will be validly issued, fully paid
and nonassessable.
     3.5 No Conflict. The execution and delivery by Parent and Sub of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, will not conflict with or result in a Conflict under (i) any provision
of the Charter Documents or the organizational documents of Parent or Sub, as
amended or (ii) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Parent or Sub or any of their material respective
properties or assets (whether tangible or intangible).

-43-



--------------------------------------------------------------------------------



 



     3.6 SEC Documents. Parent has made available to the Company, by reference
to Parent’s and the SEC’s website, Parent’s annual report on Form 10-K for the
fiscal year ended December 31, 2006, all quarterly reports on Form 10-Q and
reports on Form 8-K and amendments thereto filed by Parent with the SEC since
December 31, 2006 and up to the date of this Agreement, if any, and any proxy
materials distributed to Parent’s stockholders since December 31, 2006 and up to
the date of this Agreement, in each case excluding any exhibits or attachments
thereto (the “Parent SEC Filings”). The Parent SEC Filings (a) conformed, as of
the dates of their respective filing with the SEC, in all material respects, to
the requirements set forth in the instructions for such forms under the
Securities Act and the Exchange Act, and (b) when taken together, did not, as of
their respective filing dates, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequently filed report with
the SEC prior to the date hereof. The financial statements of Parent included in
the Parent SEC Filings fairly and accurately represented, in all material
respects, the consolidated financial condition of Parent as of their respective
dates and Parent’s consolidated results of operations for the respective periods
specified therein were prepared in accordance with GAAP (except as indicated in
the notes thereto or, in the case of unaudited statements included in quarterly
reports on Form 10-Q, as permitted by Article 10 of Regulation S-X and the rules
to Form 10-Q of the SEC, and subject, in the case of unaudited statements, to
normal year end audit adjustments).
     3.7 No Parent Material Adverse Effect. From June 30, 2007 to the date of
this Agreement, there has occurred no event or condition that has had a Parent
Material Adverse Effect.
     3.8 Information Supplied. The information about Parent or Sub provided by
Parent or Sub in writing to the Company expressly for the purposes of furnishing
such information on or in any other document mailed, delivered or otherwise
furnished to Shareholders by the Company in connection with the solicitation of
their consent to this Agreement and the Merger and the other matters
contemplated by Section 5.7 hereof, will not contain, at or prior to the
Effective Time, any untrue statement of a material fact and will not omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which made, not misleading. Notwithstanding
the foregoing, neither Parent nor Sub makes any representation or warranty with
respect to any information supplied by the Company which is contained in any of
the foregoing documents, provided that such information was supplied by the
Company expressly for such purpose.
ARTICLE IV
CONDUCT PRIOR TO THE EFFECTIVE TIME
     4.1 Conduct of Business of the Company. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Effective Time, the Company agrees to conduct the business of
Company and its Subsidiaries, except to the extent that Parent shall otherwise
consent in writing in accordance with Section 4.3 hereof, in the usual, regular
and ordinary course in substantially the same manner as heretofore conducted, to
pay the debts and Taxes of the Company and its Subsidiaries when due (subject to
Parent’s review and consent to the filing of any Tax Return, as set forth in
Section 4.1(e) below), to pay or perform other obligations when due, and to
preserve intact the present business organizations of the Company and its
Subsidiaries, keep available the services of the present officers and Employees
of the Company and its Subsidiaries and preserve the relationships of the
Company and its Subsidiaries with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with them, all with the goal of
preserving substantially unimpaired the goodwill and ongoing businesses of

-44-



--------------------------------------------------------------------------------



 



the Company and its Subsidiaries at the Effective Time. The Company shall
promptly notify Parent of any material event or occurrence involving the Company
or any of its Subsidiaries that arises during the period from the date of this
Agreement and continuing until the earlier of the termination date of this
Agreement or the Effective Time. Neither the Company nor any of its Subsidiaries
shall, without the prior written consent of Parent, which consent is to be
requested in accordance with Section 4.3 hereof:
          (a) cause or permit any modifications, amendments or changes to the
Charter Documents or the organizational documents of any Subsidiary;
          (b) undertake any expenditure, transaction or commitment not in the
ordinary course of business consistent with past practice and exceeding $20,000
individually or $50,000 in the aggregate or any commitment or transaction of the
type described in Section 2.13 hereof (it being understood that ordinary course
payroll practice that is consistent with past practice shall not require the
consent of Parent);
          (c) pay, discharge, waive or satisfy, in an amount in excess of
$20,000 in any one case, or $50,000 in the aggregate, any claim, liability,
right or obligation (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction in the ordinary
course of business of liabilities reflected or reserved against in the Current
Balance Sheet or claims, liabilities, rights or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise) incurred or to be incurred in
the ordinary course of business;
          (d) adopt or change accounting methods or practices (including any
change in depreciation or amortization policies or rates) other than as required
by GAAP;
          (e) make or change any material election in respect of Taxes, adopt or
change any accounting method in respect of Taxes, enter into any agreement,
settle any claim or assessment in respect of Taxes, or consent to any extension
or waiver of the limitation period applicable to any claim or assessment in
respect of Taxes or file any Return unless a copy of such Return has been
delivered to Parent for review a reasonable time prior to filing and Parent has
approved such Return;
          (f) revalue any of its assets (whether tangible or intangible),
including writing down the value of inventory or writing off notes or accounts
receivable;
          (g) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock or the capital stock of any Subsidiary, or split, combine or
reclassify any Company Capital Stock or the capital stock of any Subsidiary or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of Company Capital Stock or the capital stock
of any Subsidiary, or directly or indirectly repurchase, redeem or otherwise
acquire any shares of Company Capital Stock or the capital stock of any
Subsidiary (or options, warrants or other rights convertible into, exercisable
or exchangeable for Company Common Stock or the capital stock of any Subsidiary)
except in accordance with the agreements evidencing Company Options or Company
Common Stock;
          (h) increase or otherwise change the salary or other compensation
payable or to become payable to any officer, director, employee, consultant or
advisor, or make any declaration, payment or commitment or obligation of any
kind for the payment (whether in cash or equity) of a severance payment,
termination payment, bonus or other additional salary or compensation to any
such person except pursuant to

-45-



--------------------------------------------------------------------------------



 




the terms of Employee Agreements or Company Employee Plans in existence on the
date of this Agreement and disclosed in Section 2.23(b)(1) of the Disclosure
Schedule;
          (i) sell, lease, license or otherwise dispose of any of the assets or
properties of the Company or grant any security interest in any of its
properties or assets (other than Company Intellectual Property in accordance
with Section 4.1(o)), except properties or assets (whether tangible or
intangible) which are not Intellectual Property and only in the ordinary course
of business and consistent with past practice;
          (j) make any loan to any Person or purchase debt securities of any
Person or amend the terms of any outstanding loan agreement;
          (k) incur any indebtedness for borrowed money, amend the terms of any
outstanding loan agreement, guarantee any indebtedness for borrowed money of any
Person, issue or sell any debt securities or guarantee any debt securities of
any Person;
          (l) waive or release any material right or claim of the Company or any
of its Subsidiaries, including any write-off or other compromise of any account
receivable of the Company or any of its Subsidiaries;
          (m) commence or settle any lawsuit, threat of any lawsuit or
proceeding or other investigation by or against the Company or any Subsidiary or
relating to any of their businesses, properties or assets;
          (n) issue, grant, deliver or sell or authorize or propose or contract
for the issuance, grant, delivery or sale of, or purchase or propose or contract
for the purchase of, any Company Capital Stock or the capital stock of any
Subsidiary or any securities convertible into, exercisable or exchangeable for,
or subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating any of them to issue or purchase any
such shares or other convertible securities, except for the issuance of Company
Capital Stock pursuant to the exercise of outstanding Company Options;
          (o) (i) sell, lease, license or transfer to any Person any rights to
any Company Intellectual Property or enter into any agreement or modify or amend
any existing agreement with respect to any Company Intellectual Property with
any Person or with respect to any Intellectual Property of any Person except in
the ordinary course of business consistent with past practice, (ii) license any
material Intellectual Property outside the ordinary course of business, license
any Intellectual Property to be incorporated into any product of the Company, or
purchase any Intellectual Property, or enter into any agreement or modify or
amend any existing agreement with respect to the Intellectual Property of any
Person, (iii) enter into any agreement or modify or amend any existing agreement
with respect to the development of any Intellectual Property with a third party,
or (iv) propose or consent to any change to pricing or royalties set or charged
by the Company or any of its Subsidiaries to its customers or licensees, or the
pricing or royalties set or charged by Persons who have licensed Intellectual
Property to the Company or any of its Subsidiaries;
          (p) enter into or amend any Contract pursuant to which any other party
is granted marketing, distribution, development, manufacturing or similar rights
of any type or scope with respect to any products or technology of the Company
or any of its Subsidiaries;

-46-



--------------------------------------------------------------------------------



 



          (q) enter into any agreement to purchase or sell any interest in real
property, grant any security interest in any real property, enter into any
lease, sublease, license or other occupancy agreement with respect to any real
property or alter, amend, modify or terminate any of the terms of any Lease
Agreements;
          (r) terminate, amend or otherwise modify (or agree to do so), or
violate the terms of, any of the Contracts set forth or described in the
Disclosure Schedule;
          (s) acquire or agree to acquire by merging or consolidating with, or
by purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material or any equity securities, individually or in the
aggregate, to the business of the Company or any of its Subsidiaries;
          (t) grant any severance or termination pay (in cash or otherwise) to
any Employee, including any officer, except payments made pursuant to written
agreements existing on the date hereof and disclosed in the Disclosure Schedule;
          (u) adopt or amend any Company Employee Plan, enter into or amend any
Employee Agreement, enter into any employment contract, pay or agree to pay any
bonus or special remuneration to any director or Employee, or increase or modify
the salaries, wage rates, or other compensation (including any equity-based
compensation) of its Employees except payments made pursuant to written
agreements outstanding on the date hereof and disclosed in Section 4.1(u) of the
Disclosure Schedule or to meet the requirements of applicable law or as required
by this Agreement;
          (v) enter into any strategic alliance, affiliate agreement or joint
marketing arrangement or agreement;
          (w) take any action to accelerate the vesting schedule of any of the
outstanding Company Options or Company Common Stock;
          (x) hire, offer to hire or terminate any Employees, or encourage or
otherwise cause any Employees to resign from the Company or any of its
Subsidiaries;
          (y) promote, demote, terminate or otherwise change the employment
status or titles of any employee;
          (z) alter, or enter into any commitment to alter, its interest in any
Subsidiary, corporation, association, joint venture, partnership or business
entity in which the Company or any Subsidiary directly or indirectly holds any
interest;
          (aa) cancel, amend or renew any insurance policy; or
          (bb) take, commit, or agree in writing or otherwise to take, any of
the actions described in Sections 4.1(a) through 4.1(aa) hereof, or any other
action that would (i) prevent the Company from performing, or cause the Company
not to perform, its covenants or agreements hereunder or (ii) cause or result in
any of its respective representations and warranties contained herein being
untrue or incorrect.

-47-



--------------------------------------------------------------------------------



 



     4.2 No Solicitation.
          (a) Until the earlier of (i) the Effective Time, or (ii) the date of
termination of this Agreement pursuant to the provisions of Section 8.1 hereof,
the Company shall not (nor shall the Company permit, as applicable, any of its
officers, directors, employees, shareholders, agents, representatives or
affiliates to), directly or indirectly, take any of the following actions with
any party other than Parent and its designees: (a) solicit, encourage, seek,
support, assist, initiate or participate in any inquiry, negotiations or
discussions, or enter into any agreement, with respect to any offer or proposal
to acquire all or any part of the business, properties, assets or technologies
of the Company and its Subsidiaries (other than inventory or licenses in the
ordinary course of business of the Company), or any amount of the Company
Capital Stock or capital stock of any Subsidiary (whether or not outstanding),
whether by merger, purchase of assets, tender offer, license or otherwise, or
effect any such transaction (any such offer or proposal, an “Acquisition
Proposal”), (b) disclose any information not customarily disclosed to any Person
concerning the business, technologies or properties of the Company and its
Subsidiaries, or afford to any Person access to its or their respective
properties, technologies, books or records, not customarily afforded such
access, (c) assist or cooperate with any Person in connection with an
Acquisition Proposal, other than with respect to the purchase of inventory in
the ordinary course of business or (d) enter into any agreement with any person
relating to an Acquisition Proposal an shall provided copies of all writings
provided by such Person in connection with such Acquisition Proposal. The
Company shall immediately cease and cause to be terminated any such
negotiations, discussion or agreements (other than with Parent) that are the
subject matter of clause (a), (b), (c) or (d) above.
          (b) The Company shall notify Parent promptly (but in no event later
than 24 hours) after receipt of any Acquisition Proposal, or modification of or
amendment to any Acquisition Proposal, or request for nonpublic information
relating to the Company or any of its Subsidiaries or for access to the
properties, books or records of the Company or any Subsidiary, or notice by any
Person that it is considering making, or has made, an Acquisition Proposal. Such
notice to Parent shall be made orally and in writing and shall indicate the
identity of the Person making the Acquisition Proposal or intending to make or
considering making an Acquisition Proposal or requesting non-public information
or access to the books and records of the Company or any Subsidiary and the
terms of any such Acquisition Proposal or modification or amendment to the
Acquisition Proposal. The Company shall keep Parent informed, on a current
basis, of any material changes in the status and any material changes or
modifications in the terms of any such Acquisition Proposal, indication or
request.
          (c) The parties hereto agree that irreparable damage would occur in
the event that the provisions of this Section 4.2 were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed by the parties hereto that Parent shall be entitled to an
immediate injunction or injunctions, without the necessity of proving the
inadequacy of money damages as a remedy and without the necessity of posting any
bond or other security, to prevent breaches of the provisions of this
Section 4.2 and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which Parent may be entitled at law or in
equity. Without limiting the foregoing, it is understood that any violation of
the restrictions set forth above by any officer, director, agent, representative
or affiliate of Company shall be deemed to be a breach of this Agreement by
Company.
     4.3 Procedures for Requesting Parent Consent. If the Company desires to
take an action which would be prohibited pursuant to Section 4.1 hereof without
the written consent of Parent, prior to taking such

-48-



--------------------------------------------------------------------------------



 



action the Company may request such written consent by sending an e-mail or
facsimile to each of the following individuals:
Patrick J. Harshman
Telephone: (408) 542-2694
Facsimile: (408) 542-2516
E-mail address: patrick.harshman@harmonicinc.com
Robin N. Dickson
Telephone: (408) 542-2661
Facsimile: (408) 542-2516
Email address: robin.dickson@harmonicinc.com
Robert G. Day
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
E-mail address: rday@wsgr.com
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Access to Information. Until the earlier of the termination of this
Agreement or the Effective Time, the Company shall afford Parent and its
accountants, counsel and other representatives, reasonable access at reasonable
times during the period from the date hereof through the Effective Time to
(i) all of the properties (including for the performance of environmental tests
or investigations as Parent may desire), books, contracts, commitments and
records of the Company and its Subsidiaries, including all Company Intellectual
Property (including access to design processes and methodologies and all source
code, provided that each individual reviewing source code will enter into a
nondisclosure agreement with the Company in a form reasonably acceptable to the
Company), (ii) all other information concerning the business, properties and
personnel (subject to restrictions imposed by applicable law) of the Company and
its Subsidiaries as Parent may reasonably request, and (iii) all Employees of
the Company and its Subsidiaries as identified by Parent. Any access to the
Company’s offices will be subject to the Company’s reasonable security measures
and insurance requirements. The Company agrees to provide to Parent and its
accountants, counsel and other representatives copies of internal financial
statements (including Tax Returns and supporting documentation) promptly upon
request. Until the earlier of the termination of this Agreement or the Effective
Time, Parent will provide the Company with copies of such publicly available
information about Parent as the Company may request. No information or knowledge
obtained in any investigation pursuant to this Section 5.1 or otherwise shall
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Merger in
accordance with the terms and provisions hereof.
     5.2 Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 5.1 hereof, or
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, shall be governed by the terms of the
Mutual Non-Disclosure Agreement dated March 22, 2007 (the “Nondisclosure
Agreement”), between the Company and Parent. Parent and the Company agree that
such information will constitute “Confidential Information” as contemplated by
the Nondisclosure Agreement, notwithstanding any failure (i) to specifically
designate

-49-



--------------------------------------------------------------------------------



 



such information as “Confidential,” “Proprietary” or some similar designation
and (ii) to confirm in writing that information communicated orally is
“Confidential Information.” The Company further acknowledges that the Parent
Common Stock is publicly traded and that any information obtained during the
course of its due diligence could be considered to be material non-public
information within the meaning of federal and state securities laws.
Accordingly, the Company acknowledges and agrees not to engage in any
discussions or correspondence regarding or transactions in the Parent Common
Stock in violation of applicable securities laws.
     5.3 Public Disclosure. Neither Parent nor the Company (nor any of their
respective representatives) shall issue any statement or communication to any
third party (other than their agents that are bound by confidentiality
restrictions) regarding the subject matter of this Agreement or the transactions
contemplated hereby, including, if applicable, the termination of this Agreement
and the reasons therefor, without the consent of the other, except that this
restriction shall be subject to Parent’s obligation to comply with applicable
securities laws and the rules of the Nasdaq Stock Market.
     5.4 Reasonable Efforts.
          (a) Subject to the terms and conditions provided in this Agreement,
each of the parties hereto shall use its reasonable efforts to take promptly, or
cause to be taken promptly, all actions, and to do promptly, or cause to be done
promptly, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated
hereby, to cause all conditions to the obligations of the other parties hereto
to effect the Merger to occur, to obtain all necessary waivers, consents,
approvals and other documents required to be delivered hereunder and to effect
all necessary registrations and filings and to remove any injunctions or other
impediments or delays, legal or otherwise, in order to consummate and make
effective the transactions contemplated by this Agreement; provided, however,
that Parent shall not be required to agree to (x) any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties of
Parent, its subsidiaries or affiliates or of the Company or its Subsidiaries,
(y) the imposition of any limitation on the ability of Parent, its subsidiaries
or affiliates or the Company or its Subsidiaries to conduct their respective
businesses or own any capital stock or assets or to acquire, hold or exercise
full rights of ownership of their respective businesses and, in the case of
Parent, the businesses of the Company and its Subsidiaries, or (z) the
imposition of any impediment on Parent, its subsidiaries or affiliates or the
Company or its Subsidiaries under any statute, rule, regulation, executive
order, decree, order or other legal restraint governing competition, monopolies
or restrictive trade practices (any such action described in (x), (y) or (z), an
“Action of Divestiture”). Nothing herein shall require Parent to litigate with
any Governmental Entity.
          (b) Each party hereto, at the request of another party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the Merger and the transactions contemplated hereby.
     5.5 Notification of Certain Matters. The Company shall give prompt notice
to Parent of: (i) the occurrence or non-occurrence of any event, which
occurrence or non-occurrence is reasonably likely to cause any representation or
warranty of the Company contained in this Agreement to be untrue or inaccurate
at or prior to the Effective Time, and (ii) any failure of the Company to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 5.5 shall not (a) limit or otherwise affect any
remedies available to the party receiving such notice or (b) constitute an
acknowledgment or admission of a breach of this Agreement.

-50-



--------------------------------------------------------------------------------



 



No disclosure by the Company pursuant to this Section 5.5 shall be deemed to
amend or supplement the Disclosure Schedule or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
     5.6 Shareholder Approval. (a) Immediately following the execution of this
Agreement, the Company shall deliver to Parent an action by written consent in a
form reasonably acceptable to Parent (a “Written Consent”) executed by each of
the persons listed on Schedule 5.6 hereof, which Written Consent shall set forth
the irrevocable approval of the Merger, this Agreement and the transactions
contemplated hereby, which shall also include and constitute the irrevocable
approval by such Company Shareholders of: (i) the holdback and indemnification
obligations of the Company Shareholders set forth in Article VII hereof and
(ii) the appointment of David Trescot as the Shareholder Representative.
          (b) Following the execution of this Agreement, the Company shall use
commercially reasonable efforts to solicit and obtain the Written Consent of the
remaining Company Shareholders to approve and adopt the Agreement and approve
the Merger. In connection with such Shareholder approval and as soon as
practicable after the execution of this Agreement, the Company shall prepare,
with the cooperation of Parent, an information statement (the “Information
Statement”) for the purpose of soliciting the Written Consent of the Company
Shareholders. The Information Statement shall also constitute a disclosure
document for the offer and sale of the Merger Shares in the Merger and shall
comply with the information requirements of Rule 502(b) promulgated under the
Securities Act so that Parent, if it so chooses, may avail itself of the
exemption provided by Rule 506 promulgated under the Securities Act. Each of
Parent and the Company agrees to provide promptly to the other such information
concerning its business and financial statements and affairs as, in the
reasonable judgment of the providing party or its counsel, may be required or
appropriate for inclusion in the Information Statement or in any amendments or
supplements to the Information Statement. Each of the parties hereto will
promptly advise the other parties in writing if at any time prior to the
Effective Time either the Company or Parent shall obtain knowledge of any facts
that might make it necessary or appropriate to amend or supplement the
Information Statement in order to make the statements contained or incorporated
by reference therein not misleading or to comply with applicable law. The Board
of Directors of the Company shall recommend to the Shareholders that such
Shareholders approve and adopt the Agreement and approve the Merger and the
transactions contemplated hereby, and the Information Statement shall contain
such recommendation, as well as the conclusion of the Board of Directors of the
Company that the terms and conditions of the Merger are in the best interests of
the Shareholders in the opinion of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Company shall not include in the
Information Statement any information with respect to Parent or its affiliates
or associates, the form and content of which information shall not have been
approved by Parent prior to such inclusion.
     5.7 Securities Law Compliance.
          (a) Issuance of Parent Common Stock. Each of Parent, Merger Sub and
the Company hereto acknowledges and agrees that the shares of Parent Common
Stock issuable to the Shareholders pursuant to Section 1.6 hereof, shall be
issued pursuant to an exemption or exemptions from registration under
Regulation D promulgated under the Securities Act and the exemption from
qualification under the laws of the State of California and other applicable
state securities laws. The certificates for shares of Parent Common Stock to be
issued in the Merger shall bear appropriate legends to identify such privately
placed shares as being restricted under the Securities Act and to comply with
applicable state securities laws. The Company acknowledges and understands that
Parent is relying upon certain written representations made on behalf of each
Shareholder in issuing the shares of Parent Common Stock.

-51-



--------------------------------------------------------------------------------



 



          (b) Blue Sky Laws. As promptly as practical after the date of this
Agreement, Parent and Company shall prepare and make such filings as are
required under applicable blue sky laws relating to the transactions
contemplated by this Agreement. The Company shall assist Parent as may be
necessary to comply with the securities and blue sky laws relating to the
transactions contemplated by this Agreement .
          (c) Shareholder Certificate. The Company shall deliver or cause to be
delivered to Parent, prior to the Closing Date, an executed Shareholder
Certificate in substantially the form attached hereto as Exhibit C (the
“Shareholder Certificate”) from each Shareholder; provided, however, the Company
shall deliver or cause to be delivered to Parent an executed Shareholder
Certificate from each Shareholder listed on Schedule 5.7(c) hereto immediately
following execution of this Agreement.
          (d) Registration Statement on Form S-3. Parent shall use commercially
reasonable efforts to file, as soon as reasonably practicable following the
Closing Date, a registration statement on Form S-3 with the SEC covering the
resale of the shares of Parent Common Stock issued to the Company Shareholders
pursuant to the Merger, provided that if Parent is required to file the
Company’s financial statements pursuant Form 8-K, then Parent shall use
reasonable commercial efforts to file such Form S-3 as soon as reasonably
practicable following such filing on Form 8-K, and shall use commercially
reasonable efforts to cause such Registration Statement to be declared effective
by the SEC as promptly as reasonably practicable after filing and to keep such
Registration Statement effective until the earlier of (i) the date on which all
securities included in such Registration Statement have been sold or (ii) the
12 month anniversary of the Closing. Any such registration shall be subject to
the terms and conditions set forth in the Declaration of Registration Rights
attached hereto as Exhibit D.
          (e) Additional Assurances. At the request of Parent, the Company shall
use its commercially reasonable efforts to cause each Shareholder to execute and
deliver to Parent such instruments and do and perform such acts and things as
may be necessary or desirable for complying with all applicable securities laws
and corporate laws.
          (f) Board and Shareholder Approval. The Board of Directors of the
Company shall not alter, modify, change or revoke its unanimous approval of this
Agreement, the Merger and the transactions contemplated hereby, nor shall the
Board of Directors of the Company encourage or solicit the Shareholders to
alter, modify, change or revoke their approval of this Agreement, the Merger and
the transactions contemplated hereby.
     5.8 Merger Notification.
          (a) To the extent applicable, as soon as may be reasonably
practicable, the Company and Parent (and any applicable Shareholder of the
Company) shall make all filings, notices, petitions, statements, registrations
and submissions of information, application or submission of other documents
required by any Governmental Entity in connection with the Merger and the
transactions contemplated hereby, including: filings required by the merger
notification or control laws or regulations of any other applicable
jurisdictions identified in Section 5.8 of the Disclosure Schedule. Each of
Parent and the Company shall cause all documents that it is responsible for
filing with any Governmental Entity under this Section 5.8 to comply in all
material respects with applicable law.
          (b) The Company and Parent (and/or any applicable Shareholder of the
Company) each shall promptly (i) supply the others with any information which
reasonably may be required in order to effectuate the filings contemplated by
Section 5.8(a) and (ii) supply any additional information which

-52-



--------------------------------------------------------------------------------



 




reasonably may be required by the competition or merger control authorities of
any other jurisdiction and which the parties may reasonably deem appropriate.
Except where prohibited by applicable law, the Company shall consult with Parent
prior to taking a position with respect to any such filings, shall permit Parent
to review and discuss in advance, and consider in good faith the views of Parent
in connection with, any analyses, appearances, presentations, memoranda, briefs,
white papers, other materials, arguments, opinions and proposals before making
or submitting any of the foregoing to any Governmental Entity in connection with
any investigations or proceedings in connection with this Agreement or the
transactions contemplated hereby, coordinate with Parent in preparing and
providing such information and promptly provide Parent (and its counsel) copies
of all filings, presentations and submissions (and a summary of oral
presentations) made by the Company with any Governmental Entity in connection
with this Agreement and the transactions contemplated hereby. Parent shall have
principal control over the strategy for interacting with such Governmental
Entities in connection with the matters contained in this Section 5.8.
          (c) Each of Parent and the Company shall notify the other promptly
upon the receipt of (i) any comments from any officials of any Governmental
Entity in connection with any filings made pursuant hereto and (ii) any request
by any officials of any Governmental Entity for amendments or supplements to any
filings made pursuant to, or information provided to comply in all materials
respect with, applicable law. Whenever any event occurs that is required to be
set forth in an amendment or supplement to any filing made pursuant to
Section 5.8(a), Parent or the Company, as the case may be, will promptly inform
the other of such occurrence and cooperate in filing with the applicable
Governmental Entity such amendment or supplement.
     5.9 Consents. The Company shall use commercially reasonable best efforts to
obtain all necessary consents, waivers and approvals of any parties to any
Contract as are required thereunder in connection with the Merger or for any
such Contracts to remain in full force and effect, all of which are required to
be listed in Section 2.5 of the Disclosure Schedule, so as to preserve all
rights of, and benefits to, the Company under such Contract from and after the
Effective Time. Such consents, waivers and approvals shall be in a form
acceptable to Parent. In the event that the other parties to any such Contract,
including any lessor or licensor of any Leased Real Property, conditions its
grant of a consent, waiver or approval (including by threatening to exercise a
“recapture” or other termination right) upon the payment of a consent fee,
“profit sharing” payment or other consideration, including increased rent
payments or other payments under the Contract, the Company shall be responsible
for making all payments required to obtain such consent, waiver or approval, and
Parent shall be entitled to indemnification for all losses, costs, claims,
liabilities and damages arising from the same.
     5.10 Restrictions on Transfer. All certificates representing Parent Common
Stock deliverable to any Shareholder of the Company pursuant to this Agreement
and in connection with the Merger and any certificates subsequently issued with
respect thereto or in substitution therefor (including any shares issued or
issuable in respect of any such shares upon any stock split, stock dividend,
recapitalization, or similar event) shall bear any legend required by the
Secretary of State of the State of Delaware or such as are required pursuant to
any federal, state, local or foreign law governing such securities.
     5.11 Termination and Modification of Agreements.
          (a) The Company shall terminate each of the agreements listed on
Schedule 6.2(h) hereof (the “Terminated Agreements”), effective as of and
contingent upon the Closing, including sending all required notices, such that
each such agreement shall be of no further force or effect immediately following
the Effective Time. Upon the Closing, the Company shall have paid all amounts
owed under the Terminated Agreements (as a result of the termination of the
Terminated Agreements or otherwise), and the

-53-



--------------------------------------------------------------------------------



 




Surviving Corporation will not incur any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) under any
Terminated Agreement following the Closing Date.
          (b) The Company shall use commercially reasonable best efforts to
amend each of the agreements listed on Schedule 5.11(b) hereof, and shall
provide such notices or take such other actions as are required to terminate
those agreements (or any of them) in accordance with their terms, in each case
in accordance with Schedule 5.11(b) hereof. The parties expressly acknowledge
and agree that the foregoing covenants in this Section 5.11(b) shall not require
the Company to (i) effect any such amendment or (ii) to terminate any such
agreement prior to the later of (x) the Effective Time or (y) the expiration of
any notice period that is a condition precedent to any such termination.
     5.12 Proprietary Information and Inventions Assignment Agreement. The
Company shall cause each current and former employee of the Company or any
Subsidiary to have entered into and executed, and each person who becomes an
employee of the Company or any Subsidiary after the date hereof and prior to the
Closing shall be required by the Company to enter into and execute, an Employee
Proprietary Information Agreement in the form of Schedule 5.12 with the Company
and each of its Subsidiaries effective as of such employee’s first date of
employment or service. The Company shall cause each current and former
consultant or contractor of the Company or any Subsidiary (other than any
consultant or contractor who did not have any involvement in product research,
design, development, engineering, testing, or support or access to proprietary
information) to have entered into and executed, and each person who becomes a
consultant or contractor of the Company or any Subsidiary after the date hereof
and prior to the Closing shall be required by the Company to enter into and
execute, a Consultant Proprietary Information Agreement in the form of
Schedule 5.12 with the Company and each of its Subsidiaries effective as of such
consultant or contractor’s first date of service.
     5.13 New Employment Benefits. Employees shall be eligible to receive
benefits consistent with Parent’s applicable human resources policies. Parent
will or will cause the Surviving Corporation or appropriate subsidiary of Parent
to give Employees credit under such policies for prior service at the Company
for purposes of eligibility and vesting under any plan of Parent intended to
qualify within the meaning of Section 401(a) of the Code. The Company shall
cause each of the Company and each of its Subsidiaries to terminate effective as
of the Closing Date all employment agreements and other arrangements with its
employees and contractors.
     5.14 Intentionally Deleted.
     5.15 No Liability for New Employees or Former Employees. The parties hereto
agree that neither Parent nor Sub shall have any liability for (a) any employees
hired by the Company after the date hereof and (b) any employees that terminate
their employment with the Company after the date hereof, in the event the Merger
is not consummated.
     5.16 Resignation of Officers and Directors. The Company shall cause each
officer and director of the Company and its Subsidiaries to execute a
resignation letter effective as of the Effective Time.
     5.17 83(b) Elections. The Company shall use its best efforts to deliver to
Parent, not less than five (5) Business Days prior to the Closing, copies of all
elections filed (or to be filed prior to the Closing) with the Internal Revenue
Service under Section 83(b) of the Code in connection with purchases of unvested
Company Common Stock occurring after the date hereof together with evidence of
timely filing of such election statement with the appropriate Internal Revenue
Service Center.

-54-



--------------------------------------------------------------------------------



 



     5.18 Termination of 401(k) Plan. Effective as of no later than the Business
Day immediately preceding the Closing Date, each of the Company, its
Subsidiaries and any ERISA Affiliate (as such term is defined in Section 2.23
hereof) shall terminate any and all group severance, salary continuation and
separation programs and all Company Employee Plans intended to include a Code
Section 401(k) arrangement (each, a “401(k) Plan”) (unless Parent provides
written notice to the Company that one or more of such 401(k) Plans shall not be
terminated). Unless Parent provides such written notice to the Company, no later
than five (5) Business Days prior to the Closing Date, the Company shall provide
Parent with evidence that such 401(k) Plan(s) have been terminated (effective as
of the day immediately preceding the Closing Date) pursuant to resolutions of
the Board of Directors of the Company, its Subsidiaries or such ERISA Affiliate,
as the case may be. The form and substance of such resolutions shall be subject
to review and approval of Parent. The Company also shall take such other actions
in furtherance of terminating such 401(k) Employee Plan(s) as Parent may
reasonably require.
     5.19 Spreadsheet. The Company shall deliver to Parent and the Exchange
Agent a spreadsheet (the “Spreadsheet”) substantially in the form attached
hereto as Schedule 5.19, which spreadsheet shall be certified as complete and
correct by the Chief Executive Officer and Chief Financial Officer of the
Company as of the Closing and which shall include, among other things, as of the
Closing, (i) all Shareholders and their respective addresses, the number of
shares of Company Capital Stock held by such persons (including whether such
shares are Company Common Stock or any other capital stock), the respective
certificate numbers, whether such shares of Company Capital Stock are subject to
vesting (and if so, for each certificate, the number of shares that are vested
as of the Closing), the date of acquisition of such shares, the Pro Rata Portion
of Merger Shares to be held back pursuant to Section 1.6(b)(iv), the Pro Rata
Portion of Merger Cash (if any) to be held back pursuant to Section 1.6(b)(iv),
the number of Merger Shares (if any) to be issued and amount of Merger Cash to
be paid to each holder at Closing, outstanding Shareholder loans (if any) to be
deducted from any consideration payable to a Shareholder pursuant to
Section 1.6(f), and such other information relevant thereto or which the
Exchange Agent may reasonably request, and (ii) all holders of Company Options
and their respective addresses, the number of shares of Company Capital Stock
underlying each such Company Option, the grant dates and exercise prices of such
Company Options and the vesting arrangement with respect to such Company
Options, the exercise price of each Company Option, and indicating, with respect
to each Company Option, whether such Company Option is an incentive stock option
or a non-qualified stock option, the amount of Option Consideration to be issued
to each holder, and such other information relevant thereto or which Parent may
reasonably request. The Company shall deliver the Spreadsheet three (3) Business
Days prior to the Closing Date.
     5.20 Intentionally Deleted.
     5.21 FIRPTA Compliance. On the Closing Date, the Company shall deliver to
Parent a properly executed notice and certificate (a “FIRPTA Compliance
Certificate”) in a form reasonably acceptable to Parent for purposes of
satisfying Parent’s obligations under Treasury
Regulation Section 1.1445-2(c)(3).
     5.22 Affiliate Agreements. Schedule 5.22 hereto sets forth those persons
who, in the Company’s reasonable judgment, are or may be “affiliates” of the
Company within the meaning of Rule 145 (each such person, a “Rule 145
Affiliate”) promulgated under the Securities Act (“Rule 145”). The Company shall
provide Parent such information and documents as Parent shall reasonably request
for purposes of reviewing such list. Parent and Sub shall be entitled to issue
appropriate stop transfer instructions to the transfer agent for Parent Common
Stock and to place the following legend on the certificates evidencing any
Parent Common Stock to be received by such Rule 145 Affiliates pursuant to the
terms of this Agreement:

-55-



--------------------------------------------------------------------------------



 



     “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION
CLOSED ON [DATE] BETWEEN HARMONIC, INC. AND RHOZET CORPORATION TO WHICH RULE 145
APPLIES AND MAY ONLY BE TRANSFERRED IN CONFORMITY WITH RULE 145(d) OR PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR IN ACCORDANCE WITH A WRITTEN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO THE ISSUER IN FORM AND SUBSTANCE, THAT SUCH TRANSFER IS EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”
The legend set forth above shall be removed (by delivery of a substitute
certificate without such legend) and Parent shall so instruct its transfer
agent, if the Rule 145 Affiliate holding the applicable shares delivers to
Parent (i) satisfactory written evidence that the shares have been sold in
compliance with Rule 145 (in which case, the substitute certificate shall be
issued in the name of the transferee), or (ii) an opinion of counsel, in form
and substance reasonably satisfactory to Parent, to the effect that public sale
of the shares by the holder thereof is no longer subject to Rule 145.
     5.23 Employment Agreements. Each of the Key Employees shall have executed
and delivered the appropriate form of Employment Agreement.
ARTICLE VI
CONDITIONS TO THE MERGER
     6.1 Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of the Company, Parent and Sub to effect the Merger shall
be subject to the satisfaction, at or prior to the Effective Time, of the
following conditions:
          (a) No Order; Injunctions; Restraints; Illegality. No Governmental
Entity shall have enacted, issued, promulgated, enforced or entered any statute,
rule, regulation, executive order, decree, injunction, order or other legal
restraint (whether temporary, preliminary or permanent) which is in effect and
which has the effect of making the Merger illegal or otherwise prohibiting or
preventing consummation of the Merger.
          (b) Federal Securities Law Compliance. The transactions contemplated
by this Agreement relating to the issuance of Parent Common Stock in the Merger
shall have satisfied the requirements of one or more exemptions from
registration under the Securities Act.
     6.2 Conditions to the Obligations of Parent and Sub. The obligations of
Parent and Sub to effect the Merger shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, exclusively by Parent and Sub:
          (a) Representations, Warranties and Covenants. (i) The representations
and warranties of the Company in this Agreement (other than the representations
and warranties of the Company as of a specified date, which shall be true and
correct as of such date, shall have been true and correct on the date they were
made and shall be true and correct in all material respects (without giving
effect to any limitation as

-56-



--------------------------------------------------------------------------------



 




to “materiality”, “Company Material Adverse Effect” or “Knowledge” set forth
therein) on and as of the Closing Date as though such representations and
warranties were made on and as of such date, and (ii) the Company shall have
performed and complied in all material respects with all covenants and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing.
          (b) No Material Adverse Effect. Since the Balance Sheet Date, there
shall not have occurred any event or condition of any character that has had or
is reasonably likely to have, either individually or in the aggregate with all
such other events or conditions, a Company Material Adverse Effect, determined
without regard to whether such change constitutes a breach of a representation
or warranty.
          (c) 280G Shareholder Vote. With respect to any payments and/or
benefits that Parent determines may constitute “parachute payments” under
Section 280G of the Code, the Company Shareholders shall have (i) approved,
pursuant to the method provided for in the regulations promulgated under
Section 280G of the Code, any such “parachute payments” or (ii) shall have voted
upon and disapproved such parachute payments, and, as a consequence, such
“parachute payments” shall not be paid or provided for in any manner.”
          (d) Dissenters’ Rights. None of the Shareholders shall continue to
have a right to exercise appraisal, dissenters’ or similar rights under
applicable law with respect to their Company Capital Stock by virtue of the
Merger.
          (e) Litigation. There shall be no action, suit, claim, order,
injunction or proceeding of any nature pending, or overtly threatened,
(i) against the Company or any Subsidiary, their respective properties or any of
their respective officers, directors or subsidiaries arising out of, or in any
way connected with, the Merger or the other transactions contemplated by the
terms of this Agreement or otherwise seeking any of the results set forth in
Section 6.1(a) hereof that is reasonably likely to materially and adversely
affect the consummation of the Merger or (ii) against the Company or any
Subsidiary, their respective properties or any of their respective officers,
directors or subsidiaries that has had or is reasonably likely to have a Company
Material Adverse Effect.
          (f) Governmental Approval. All material approvals from any
Governmental Entity deemed appropriate or necessary by Parent shall have been
timely obtained, and all filings under applicable blue sky laws relating to the
transactions contemplated by this Agreement shall have been made.
          (g) Third Party Consents. The Company shall have delivered to Parent
all necessary assignments of Contracts and consents, waivers, and approvals of
parties to each Contract (including Lease Agreements) set forth on
Schedule 6.2(g) hereto as are required thereunder for such Contract to remain in
full force and effect without limitation, modification or alteration after the
Effective Time.
          (h) Termination of Agreements. The Company shall have terminated each
of those agreements listed on Schedule 6.2(h) hereto effective as of and
contingent upon the Closing and, from and after the Closing, each such agreement
shall be of no further force or effect.
          (i) Employment Agreements. Each of the Key Employees shall have
executed and delivered to Parent an Employment Agreement and shall not have
taken any action which would be prohibited thereby were such agreement in effect
at the time of such action and such Employment Agreement shall be in effect as
of the Effective Time.

-57-



--------------------------------------------------------------------------------



 



          (j) Resignation of Officers and Directors. Parent shall have received
a written resignation letter from each of the officers and directors of the
Company and its Subsidiaries effective as of the Effective Time in a form
acceptable to Parent.
          (k) Termination of Company Options. The Company shall have delivered
written evidence reasonably acceptable to Parent to the effect that each Company
stock option that is not listed on Disclosure Schedule 2.2(c) will be terminated
immediately prior to the Effective Time of the Merger.
          (l) Termination of 401(k) Plans. Unless Parent has otherwise
instructed the Company pursuant to Section 5.18 hereof, Parent shall have
received from the Company evidence reasonably acceptable to Parent that all
401(k) Plans have been terminated pursuant to resolution of the Board of
Directors of the Company, each of its Subsidiaries or the ERISA Affiliate, as
the case may be (the form and substance of which shall have been subject to
review and approval of Parent), effective as of no later than the day
immediately preceding the Closing Date.
          (m) Spreadsheet. Parent and the Exchange Agent shall have received
from the Company three (3) Business Days prior to the Closing Date the
Spreadsheet pursuant to Section 5.17, which shall have been certified as of the
Closing Date as complete and correct by the Chief Executive Officer and the
Chief Financial Officer of the Company.
          (n) Intentionally Deleted.
          (o) Securities Filings. The Company shall have made such securities
laws filings required in connection with the lawful issuance and sale of shares
of Company Common Stock and Company Options since the date of the Company’s
incorporation.
          (p) Certificate of the Company. Parent shall have received
certificates from the Company, validly executed by the Chief Executive Officer
and Chief Financial Officer of the Company for and on the Company’s behalf, to
the effect that, as of the Closing:
               (i) the representations and warranties of the Company in this
Agreement (other than the representations and warranties of the Company as of a
specified date, which were true and correct as of such date) were true and
correct on the date they were made and are true and correct in all material
respects (without giving effect to any limitation as to “materiality,” “Company
Material Adverse Effect” or “Knowledge” set forth therein) on and as of the
Closing Date as though such representations and warranties were made on and as
of such date; and
               (ii) the Company has performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by such party as of the Closing.
          (q) Certificate of Secretary of Company. Parent shall have received a
certificate, validly executed by the Secretary of the Company, certifying as to
(i) the terms and effectiveness of the Charter Documents, (ii) the valid
adoption of resolutions of the Board of Directors of the Company (whereby the
Merger and the transactions contemplated hereunder, were unanimously approved by
the Board of Directors) and (iii) that the Shareholders constituting the
Requisite Shareholder Vote have adopted and approved the Merger, this Agreement
and the consummation of the transactions contemplated hereby and approval of any

-58-



--------------------------------------------------------------------------------



 



payments or benefits that may be deemed to constitute a “parachute payment”
within the meaning of 280G of the Code.
          (r) Certificate of Good Standing. Parent shall have received a
long-form certificate of good standing from the Secretary of State of the State
of California which is dated within two (2) Business Days prior to Closing with
respect to the Company.
          (s) FIRPTA Certificate. Parent shall have received a copy of the
FIRPTA Compliance Certificate, validly executed by a duly authorized officer of
the Company.
     6.3 Conditions to Obligations of the Company. The obligations of the
Company to effect the Merger shall be subject to the satisfaction at or prior to
the Effective Time of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company:
          (a) Representations, Warranties and Covenants. (i) The representations
and warranties of Parent and Sub in this Agreement (other than the
representations and warranties of Parent and Sub as of a specified date, which
shall be true and correct as of such date) shall have been true and correct when
made and shall be true and correct in all material respects (without giving
effect to any limitation as to “materiality” or “Parent Material Adverse Effect”
set forth therein) on and as of the Closing Date as though such representations
and warranties were made on and as of such date, and (ii) each of Parent and Sub
shall have performed and complied in all material respects with all covenants
and obligations under this Agreement required to be performed and complied with
by such parties as of the Closing Date.
          (b) Certificate of Parent. The Company shall have received a
certificate from Parent executed by a Vice President for and on its behalf to
the effect that, as of the Closing:
               (i) all representations and warranties made by Parent and Sub in
this Agreement (other than the representations and warranties of Parent and Sub
as of a specified date, which were true and correct as of such date) were true
and correct on the date they were made and are true and correct in all material
respects on and as of the Closing Date as though such representations and
warranties were made on and as of such date;
               (ii) Parent and Sub have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed or complied with by such parties as of the Closing; and
ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; HOLDBACK
     7.1 Survival of Representations and Warranties. The representations and
warranties of the Company contained in this Agreement, or in any certificate or
other instruments delivered pursuant to this Agreement, shall survive for a
period of eighteen (18) months following the Closing Date (such date, the
“Initial Survival Date”); provided that the representations and warranties
Section 2.15 hereof (under the heading “Intellectual Property”) shall survive
for a period of thirty-six (36) months following the Closing Date; and provided
further that the representations and warranties in Section 2.2 (under the
heading “Company Capital Structure”), Section 2.4 (under the heading
“Authority”), Section 2.12 hereof (under the heading “Tax Matters”), and
Section 2.23 (under the heading “Employee Benefit Plans and Compensation”)

-59-



--------------------------------------------------------------------------------



 



shall survive until the expiration of the applicable statue of limitations
including extensions thereof (the “Subsequent Survival Date”); provided further,
that in the event of fraud or intentional misrepresentation, the representations
or warranties that are the subject of such fraud or intentional
misrepresentation shall survive until the expiration of the applicable statute
of limitations. The representations and warranties of Parent and Sub contained
in this Agreement, or in any certificate or other instrument delivered pursuant
to this Agreement shall terminate at the Closing. The covenants and other
agreements set forth in this Agreement shall terminate at the Closing, except
for the covenants and agreements which by their terms contemplate or require
performance following the Closing, each of which shall survive without
limitation until complete performance of the terms thereof.
     7.2 Indemnification.
          (a) By virtue of the consummation of the Merger, the Shareholders
agree to jointly and severally indemnify and hold harmless Parent and its
officers, directors, affiliates, employees, agents and representatives,
including the Surviving Corporation (the “Indemnified Parties”), against all
claims, losses, liabilities, damages, deficiencies, diminution in value, costs,
interest, awards, judgments, penalties and expenses, including reasonable
attorneys’ and consultants’ fees and expenses and including any such reasonable
expenses incurred in connection with investigating, defending against or
settling any of the foregoing (hereinafter individually a “Loss” and
collectively “Losses”) incurred or sustained by the Indemnified Parties, or any
of them (including the Surviving Corporation), directly or indirectly, as a
result of (i) any breach or inaccuracy of a representation or warranty of the
Company contained in this Agreement or any certificates or other instruments
delivered by or on behalf of the Company pursuant to this Agreement (provided
that, in the event of any such breach or inaccuracy, for purposes of determining
the amount of any Loss no effect will be given to any qualification as to
“materiality”, a “Company Material Adverse Effect” or “Knowledge” contained
therein), (ii) any failure by the Company to perform or comply with any covenant
applicable to it contained in this Agreement or any certificates or other
instruments delivered pursuant to this Agreement, (iii) any fraud in connection
with this Agreement or any certificates or other instruments delivered pursuant
to this Agreement on the part of the Company, (iv) any Dissenting Share
Payments, to the extent that such Dissenting Share Payments exceed the
consideration that such dissenting Shareholders would have received in the
Merger had no Dissenting Share Payments been made, (v) any Final Assumed
Liability Adjustment, (vi) any payment or consideration arising under any
consents, waivers or approvals of any party under any agreement as are required
in connection with the Merger or for any such agreement to remain in full force
or effect following the Effective Time, (vii) any failure of the Spreadsheet to
be true and correct in all respects (including with respect to the Option Cash
to be paid to Persons who were holders of Company Options immediately prior to
the Closing), (viii) any Tax liability of the Company or any Subsidiary or
affiliate thereof relating to any period of time before and through the Closing
Date (the “Pre-Closing Period”), and (ix) any Losses relating to wages,
payments, reimbursements, benefits, taxes and any other Losses relating to
employees or consultants of the Company relating to the Pre-Closing Period. The
Shareholders (including any officer or director of the Company) shall not have
any right of contribution, indemnification or right of advancement from the
Surviving Corporation or Parent with respect to any Loss claimed by an
Indemnified Party.
          (b) Any Person committing fraud or any intentional misrepresentation
in connection with this Agreement or any certificate or other instrument
delivered pursuant to this Agreement, or who has knowledge of the same, shall be
severally, and not jointly, liable for, and shall indemnify and hold the
Indemnified Parties harmless for, any Losses incurred or sustained by the
Indemnified Parties, or any of them (including the Surviving Corporation),
directly or indirectly, as a result of such fraud or intentional
misrepresentation committed by such Person (or who has actual knowledge of the
same).

-60-



--------------------------------------------------------------------------------



 



          (c) Subject to Section 7.2(b) and Section 7.3(b), the Shareholders
shall be jointly and severally liable for, and shall indemnify and hold the
Indemnified Parties harmless for, any Losses incurred or sustained by the
Indemnified Parties, or any of them (including the Surviving Corporation),
directly or indirectly, arising out of any fraud or intentional
misrepresentation in connection with this Agreement or any certificate or other
instrument delivered pursuant to this Agreement on the part of the Company.
     7.3 Maximum Payments; Remedy.
          (a) Except as set forth in Section 7.3(b) hereof, the maximum amount
an Indemnified Party may recover from a Shareholder individually pursuant to the
indemnity set forth in Section 7.2 hereof for Losses shall be limited to such
Shareholder’s Pro Rata Portion of $9,400,000 of the Aggregate Common Stock
Consideration Amount received by all Shareholders.
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, in the event of Losses arising out of any fraud or intentional
misrepresentation by any Person (other than Parent and its affiliates) in
connection with this Agreement or any certificates or other instruments
delivered pursuant to this Agreement, each Shareholder shall be liable for all
such Losses up to the full amount of the Total Consideration received by such
Shareholder, provided further that nothing in this Agreement shall limit the
liability of any Person (including any Shareholder) for any such Losses if such
Person perpetrated such fraud or intentional misrepresentation or had actual
knowledge of the same, and nothing in this Agreement shall prevent or limit any
right of other Shareholders for contribution from any other Shareholder who
perpetrated such fraud or intentional misrepresentations.
          (c) Nothing in this Article VII shall limit the liability of the
Company for any breach by the Company of any representation, warranty or
covenant contained in this Agreement, or in any certificates or other
instruments delivered pursuant to this Agreement if the Merger does not close.
          (d) Notwithstanding anything to the contrary herein, the parties
hereto agree and acknowledge that any Indemnified Party may bring a claim for
indemnification for any Loss under this Article VII notwithstanding the fact
that such Indemnified Party had knowledge of the breach, event or circumstance
giving rise to such Loss prior to the Closing or waived any condition to the
Closing related thereto.
          (e) Notwithstanding anything to the contrary herein, nothing shall
prohibit Parent from seeking and obtaining recourse against any Shareholder in
the event that Parent issues more shares of Parent Common Stock or pays more
cash to the Shareholder than the Shareholder is entitled pursuant to Article I
of this Agreement.
     7.4 Means of Indemnification.
          (a) Holdback. By virtue of this Agreement and as partial security
(subject to Section 7.4(b) below) for the indemnity obligations provided for in
Section 7.2 hereof, at the Effective Time, Parent will, with respect to each
share of Company Common Stock, withhold the Holdback Amount, without any act of
the Shareholders. The Total Holdback Amount shall be available to compensate the
Indemnified Parties for any claims by such parties for any Losses suffered or
incurred by them and for which they are entitled to recovery under this
Article VII. Any Loss incurred by the Indemnified Parties on or prior to the
Initial Survival Date (or, with respect to certain matters, as set forth in
Section 7.4(c), the Distribution Date)

-61-



--------------------------------------------------------------------------------



 



shall result in a reduction in the Total Holdback Amount in a manner as governed
by the terms set forth herein.
          (b) Satisfaction of Claims. Except to the extent that the Losses
resulted from fraud or intentional misrepresentation committed by the Company
(in which case recovery of such Losses, at the discretion of an Indemnified
Party, may also be pursued directly against the Shareholders, subject to
Section 7.3) or as otherwise provided in Section 7.3(b), claims by an
Indemnified Party for Losses pursuant to this Agreement shall be satisfied
first, from the Total Holdback Amount, and once the Total Holdback Amount has
been fully paid out or otherwise set aside for previous claims and Shareholder
Representative Expenses, second, from the Shareholders on a several and not
joint basis for their Pro Rata Portion of such Losses.
          (c) Distribution at Holdback Distribution Date.
                    (i) Promptly following the date that is thirty (30) days
after the Initial Survival Date (the “Holdback Distribution Date”), one-hundred
percent (100%) of the Total Holdback Amount, less any amount in respect of any
satisfied and unsatisfied claims specified in any Officer’s Certificate (as
defined below) (“Unresolved Claims”) delivered to the Shareholder Representative
on or prior to the Holdback Distribution Date with respect to facts and
circumstances existing on or prior to the Initial Survival Date (with respect to
claims for Losses relating to representations and warranties for which the
survival terminates on the Initial Survival Date) or subsequent to the Initial
Survival Date but on or prior to the Holdback Distribution Date for all other
claims, shall be distributed to the Shareholders in accordance with clause
(iii) of this Section 7.4(c).
                    (ii) In the event that (a) there exist Unresolved Claims
following the expiration of the Holdback Distribution Date that relate to one or
more Officer’s Certificates alleging Losses occurring before the Initial
Survival Date, and (b) the amount of Losses incurred by the Indemnified Parties
is determined to be less than the amount claimed on all such Officer’s
Certificates under the objection and conflict procedures in Section 7.4(e) and
Section 7.4(e), then Parent shall promptly deliver to the Shareholders that
portion of such Unresolved Claim(s) that should have been distributed to the
Shareholders at the Holdback Distribution Date had such Officer’s Certificates
alleged the correct amount of Losses finally determined pursuant to Section
7.4(e) and Section 7.4(e), which portion of the Total Holdback Amount shall be
distributed to the Shareholders in accordance with clause (iii) of this
Section 7.4(c).
                    (iii) Delivery of the Total Holdback Amount or any portion
thereof to the Shareholders pursuant to this Section 7.4(c) shall be made in
proportion to the Shareholders’ respective Pro Rata Portions of the remaining
portion of the Total Holdback Amount, with the Parent Common Stock delivered to
each Shareholder rounded down to the nearest share, and the cash amount
delivered to each Shareholder rounded to the nearest whole cent (with $0.005
rounded down).
          (d) Procedures for Claims for Indemnification.
                    (i) Subject to clause (v) of this Section 7.4(d), Parent may
not reduce the Total Holdback Amount unless and until Parent delivers an
Officer’s Certificate to the Shareholder Representative identifying Losses.
                    (ii) Notwithstanding any provision of this Agreement to the
contrary, except as set forth in clause (iii) of this Section 7.4(d), an
Indemnified Party may not recover any Losses under

-62-



--------------------------------------------------------------------------------



 



clause (i) of Section 7.2(a) hereof unless and until one or more Officer’s
Certificates identifying such Losses under clause (i) of Section 7.2(a) in
excess of $75,000 in the aggregate (the “Basket Amount”) has or have been
delivered to the Shareholder Representative as provided in Section 7.4(d)
hereof, in which case Parent shall be entitled to recover all Losses so
identified.
                    (iii) Parent shall be entitled to recover for, and the
Basket Amount shall not apply as a threshold to, any and all claims or payments
made with respect to all Losses (a) incurred pursuant to clauses (ii) through
(ix) of Section 7.2(a) hereof, (b) incurred as a result of any breach or
inaccuracy of the representations or warranties set forth in Section 2.2 (under
the heading “Company Capital Structure”), Section 2.4 (under the heading
“Authority”), Section 2.11 hereof (under the heading “Tax Matters”),
Section 2.15 hereof (under the heading “Intellectual Property”), Section 2.22
hereof (under the heading “Employee Benefit Plans and Compensation”) or as a
result of any breach or inaccuracy of any representations or warranties that are
the subject of fraud or intentional misrepresentation and (c) that are Agreed
Upon-Losses (as defined in Section 7.4(f)(v) hereof).
                    (iv) For the purposes hereof, “Officer’s Certificate” shall
mean a certificate signed by any officer of Parent: (1) stating that an
Indemnified Party has paid, sustained, incurred, or properly accrued, or
reasonably anticipates that it will have to pay, sustain, incur, or accrue
Losses, and (2) specifying in reasonable detail the individual items of Losses
included in the amount so stated (and the method of computation of each such
item of Loss, if applicable), the date each such item was paid, sustained,
incurred, or properly accrued (in accordance with GAAP), or the basis for such
reasonably anticipated Loss(es), and (3) the basis for indemnification under
Section 7.2 to which such item of Loss is related (including, if applicable, the
specific nature of the misrepresentation, breach of warranty or covenant to
which such item is related).
                    (v) If the Shareholder Representative does not object in
writing within the twenty (20) day period after delivery by the Parent of the
Officer’s Certificate, such failure to so object shall be an irrevocable
acknowledgment by the Shareholder Representative and the Shareholders that the
Indemnified Party is entitled to the full amount of the claim for Losses set
forth in such Officer’s Certificate.
          (e) Objections to Claims. For a period of twenty (20) days after
delivery of an Officer’s Certificate pursuant to Section 7.4(d), Parent shall
make no deduction for the Total Holdback Amount pursuant to Section 7.4(d)
hereof (other than Agreed-Upon Losses as described below) unless Parent shall
have received written authorization from the Shareholder Representative to make
such deduction. After the expiration of such twenty (20) day period, Parent
shall deduct from the Total Holdback Amount an amount equal to the amount of
Losses claimed in the Officer’s Certificate; provided that no such payment may
be made if the Shareholder Representative shall object in a written statement to
the claim made in the Officer’s Certificate (an “Objection Notice”), and such
Objection Notice shall have been delivered to the Parent prior to the expiration
of such twenty (20) day period. Notwithstanding the foregoing, the Shareholder
Representative hereby waives the right to object to any claims against the Total
Holdback Amount in respect of any Agreed-Upon Loss. The Shareholder
Representative hereby authorizes Parent to pay from the Total Holdback Amount
all such amounts equal to the amount of Losses claimed in any Officer’s
Certificate in respect of any Agreed-Upon Loss upon receipt of such Officer’s
Certificate without regard to the ten (10) day period set forth in this
Section 7.4(e).

-63-



--------------------------------------------------------------------------------



 



          (f) Resolution of Conflicts; Arbitration.
                    (i) In case the Shareholder Representative delivers an
Objection Notice in accordance with Section 7.4(e) hereof (other than in
connection with Agreed-Upon Losses as defined in Section 7.4(f)(v) hereof, for
which the Shareholder Representative has waived the right to object), the
Shareholder Representative and Parent shall attempt in good faith to agree upon
the rights of the respective parties with respect to each of such claims. If the
Shareholder Representative and Parent should so agree, a memorandum setting
forth such agreement shall be prepared and signed by both parties and, in the
case of a claim against the Total Holdback Amount, shall be furnished to Parent
and the Shareholder Representative. The Parent shall be entitled to rely on any
such memorandum and make deductions from the Total Holdback Amount in accordance
with the terms thereof.
                    (ii) If no such agreement can be reached after good faith
negotiation and prior to thirty (30) days after delivery of an Objection Notice,
either Parent or the Shareholder Representative may demand arbitration of the
matter unless the amount of the Loss that is at issue is the subject of a
pending litigation with a third party, in which event arbitration shall not be
commenced until such amount is ascertained or both parties agree to arbitration,
and in either such event the matter shall be settled by arbitration conducted by
one arbitrator mutually agreeable to Parent and the Shareholder Representative.
In the event that, within thirty (30) days after submission of any dispute to
arbitration, Parent and the Shareholder Representative cannot mutually agree on
one arbitrator, then, within fifteen (15) days after the end of such thirty
(30) day period, Parent and the Shareholder Representative shall each select one
arbitrator. The two arbitrators so selected shall select a third arbitrator. If
the Shareholder Representative fails to select an arbitrator during this fifteen
(15) day period, then the parties agree that the arbitration will be conducted
by one arbitrator selected by Parent.
                    (iii) Any such arbitration shall be held in Santa Clara
County, California, under the rules then in effect of the American Arbitration
Association. The arbitrator(s) shall determine how all expenses relating to the
arbitration shall be paid, including the respective expenses of each party, the
fees of each arbitrator and the administrative fee of the American Arbitration
Association. The arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a competent court of law or equity, should
the arbitrators or a majority of the three arbitrators, as the case may be,
determine that discovery was sought without substantial justification or that
discovery was refused or objected to without substantial justification. The
decision of the arbitrator or a majority of the three arbitrators, as the case
may be, as to the validity and amount of any claim in such Officer’s Certificate
shall be final, binding, and conclusive upon the parties to this Agreement and
the Shareholders. Such decision shall be written and shall be supported by
written findings of fact and conclusions which shall set forth the award,
judgment, decree or order awarded by the arbitrator(s), and the Parent shall be
entitled to rely on, and make deductions from the Total Holdback Amount in
accordance with, the terms of such award, judgment, decree or order as
applicable. Within 30 days of a decision of the arbitrator(s) requiring payment
by one party to another, such party shall make the payment to such other party,
including any deduction from the Total Holdback Amount, as applicable.

-64-



--------------------------------------------------------------------------------



 



                    (iv) Judgment upon any award rendered by the arbitrator(s)
may be entered in any court having jurisdiction. Except as set forth in
Section 7.4(f)(v) hereof, the forgoing arbitration provision shall apply to any
dispute among the Shareholders or any Indemnifying Party and the Indemnified
Parties under this Article VII hereof, whether relating to claims upon the Total
Holdback Amount or to the other indemnification obligations set forth in this
Article VII (other than with respect to claims for indemnification outside of
the Total Holdback Amount pursued directly against any Shareholder or any other
Person as permitted by this Article VII).
                    (v) This Section 7.4(f) shall not apply to claims against
the Total Holdback Amount made in respect of (A) any Dissenting Share Payments
to the extent that such Dissenting Share Payments exceed the consideration that
such dissenting Shareholders would have received in the Merger has no Dissenting
Share Payment been made, and (B) any Final Assumed Liability Adjustment (each of
(A) and (B), an “Agreed-Upon Loss”). Claims against the Total Holdback Amount
made in respect of any Agreed-Upon Loss shall be resolved in the manner
described in Section 7.4(d) hereof.
          (g) Third-Party Claims. In the event Parent becomes aware of a third
party claim or other circumstance (other than a claim or circumstance that is
the subject of an Agreed-Upon Loss) (a “Third Party Claim”) which Parent
reasonably believes may result in a demand against the Total Holdback Amount or
for other indemnification pursuant to this Article VII, Parent shall notify the
Shareholder Representative of such claim or circumstance, and the Shareholder
Representative shall be entitled on behalf of the Shareholders, at their
expense, to participate in, but not to determine or conduct, the defense of such
Third Party Claim. Parent shall have the right in its sole discretion to conduct
the defense of, and to settle, any such claim; provided, however, that except
with the consent of the Shareholder Representative, no settlement of any such
Third Party Claim with third party claimants shall be determinative of the
amount of Losses relating to such matter. In the event that the Shareholder
Representative has consented to any such settlement, the Shareholders shall have
no power or authority to object under any provision of this Article VII to the
amount of any Third Party Claim by Parent against the Total Holdback Amount or
the Shareholders, with respect to such settlement. If there is a Third Party
Claim that, if adversely determined would give rise to a right of recovery for
Losses hereunder, then any amounts incurred or accrued by the Indemnified
Parties in defense of such Third Party Claim, regardless of the outcome of such
claim, shall be deemed Losses hereunder. Notwithstanding anything in this
Agreement to the contrary, this Section 7.4(g) shall not apply to any Third
Party Claim that is the subject of an Agreed-Upon Loss. Claims against the Total
Holdback Amount made in respect of any Agreed-Upon Loss shall be resolved in the
manner described in Section 7.4(f)(v) above.
     7.5 Shareholder Representative.
          (a) By virtue of the approval of the Merger and this Agreement by the
Shareholders, each of the Shareholders shall be deemed to have agreed to appoint
David Trescot as its agent and attorney-in-fact, as the Shareholder
Representative for and on behalf of the Shareholders to give and receive notices
and communications, to agree to the adjustment (if any) of the Aggregate Common
Stock Consideration Amount pursuant to the terms of Section 1.6(d) hereof, to
authorize deductions from the Total Holdback Amount in satisfaction of claims by
any Indemnified Party, to object to the foregoing adjustments or payments, to
agree to, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts and awards of arbitrators with
respect to such claims, to assert, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to, any other claim by any Indemnified Party
against any Shareholder or by any such Shareholder against any Indemnified
Party, any dispute between any Indemnified Party and any such Shareholder, any
dispute relating to the Company Assumed Liabilities Report, in each case
relating to this

-65-



--------------------------------------------------------------------------------



 



Agreement or the transactions contemplated hereby, and to take all other actions
that are either (i) necessary or appropriate in the judgment of the Shareholder
Representative for the accomplishment of the foregoing or (ii) specifically
mandated by the terms of this Agreement. Such agency may be changed by the
Shareholders from time to time upon not less than thirty (30) days prior written
notice to Parent; provided, however, that the Shareholder Representative may not
be removed unless holders of a two-thirds interest of the Total Holdback Amount
agree to such removal and to the identity of the substituted agent.
Notwithstanding the foregoing, a vacancy in the position of Shareholder
Representative may be filled by the holders of a majority in interest of the
Total Holdback Amount. No bond shall be required of the Shareholder
Representative, and the Shareholder Representative shall not receive any
compensation for its services. Notices or communications to or from the
Shareholder Representative shall constitute notice to or from the Shareholders.
          (b) The Shareholder Representative shall not be liable for any act
done or omitted hereunder as Shareholder Representative while acting in good
faith and in the exercise of reasonable judgment. The Shareholders shall
indemnify the Shareholder Representative and hold the Shareholder Representative
harmless against any loss, liability or expense incurred without gross
negligence or bad faith on the part of the Shareholder Representative and
arising out of or in connection with the acceptance or administration of the
Shareholder Representative’s duties hereunder, including the reasonable fees and
expenses of any legal counsel retained by the Shareholder Representative
(“Shareholder Representative Expenses”). Following the Holdback Distribution
Date, the resolution of all Unresolved Claims and the satisfaction of all claims
made by Indemnified Parties for Losses, the Shareholder Representative shall
have the right to recover Shareholder Representative Expenses from the Total
Holdback Amount prior to any distribution to the Shareholders, and prior to any
such distribution, shall deliver to Parent a certificate setting forth the
Shareholder Representative Expenses actually incurred and amount in cash to be
distributed as satisfaction of such expenses. A decision, act, consent or
instruction of the Shareholder Representative, including an amendment, extension
or waiver of this Agreement pursuant to Section 8.3 and Section 8.5 hereof,
shall constitute a decision of the Shareholders and shall be final, binding and
conclusive upon the Shareholders; and Parent may rely upon any such decision,
act, consent or instruction of the Shareholder Representative as being the
decision, act, consent or instruction of the Shareholders. The Parent are hereby
relieved from any liability to any person for any acts done by them in
accordance with such decision, act, consent or instruction of the Shareholder
Representative.
          (c) Notwithstanding anything in this Agreement to the contrary, the
Shareholder Representative shall have no authority to act on behalf of any
Shareholder in connection with any claim by an Indemnified Party seeking
recovery for any Losses outside of the Total Holdback Amount.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     8.1 Termination. Subject to Section 8.2 hereof, this Agreement may be
terminated and the Merger abandoned at any time prior to the Closing:
          (a) by mutual agreement of the Company and Parent;
          (b) by Parent or the Company if the Closing Date shall not have
occurred by forty-five (45) days following the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 8.1(b)
shall not be available to any party whose action or failure to act has been a
principal cause of or resulted in the failure of the Merger to occur on or
before such date and such action or failure to

-66-



--------------------------------------------------------------------------------



 



act constitutes breach of this Agreement; provided, further, that if the failure
to consummate the Merger by the Termination Date is wholly or in part caused by
a delay in (i) any consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under foreign merger
control regulations, or (ii) any consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations and filings, and applicable waiting
periods, as may be required under applicable blue sky laws, the Termination Date
shall be automatically extended, without any action on the part of the parties,
on a day-for-day basis by the amount of time necessary to satisfy (i) through
(v), as applicable, which extension shall in no event exceed sixty (60) days;
          (c) by Parent if any Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, order or other legal restraint which is in effect and which
has the effect of making the Merger illegal;
          (d) by Parent if there shall be any action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Merger by any Governmental Entity, which would constitute an Action of
Divestiture;
          (e) by Parent if it is not in material breach of its obligations under
this Agreement and there has been a breach of any representation, warranty,
covenant or agreement of the Company contained in this Agreement such that the
conditions set forth in Section 6.2(a) hereof would not be satisfied and such
breach has not been cured within ten (10) calendar days after written notice
thereof to the Company; provided, however, that no cure period shall be required
for a breach which by its nature cannot be cured; or
          (f) by the Company if none of the Company or any of its Subsidiaries
is in material breach of their respective obligations under this Agreement and
there has been a breach of any representation, warranty, covenant or agreement
of Parent contained in this Agreement such that the conditions set forth in
Section 6.3(a) hereof would not be satisfied and such breach has not been cured
within ten (10) calendar days after written notice thereof to Parent; provided,
however, that no cure period shall be required for a breach which by its nature
cannot be cured.
     8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1 hereof, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of Parent, the Company, or
its respective officers, directors or Shareholders, if applicable; provided,
however, that each party hereto and each Person shall remain liable for any
breaches of this Agreement or in any certificate or other instruments delivered
pursuant to this Agreement prior to its termination; and provided further,
however, that the provisions of Sections 5.2, 5.3, 5.15, 7.3(c) and 8.3 hereof,
Article IX hereof and this Section 8.2 shall remain in full force and effect and
survive any termination of this Agreement pursuant to the terms of this
Article VIII.
     8.3 Fees and Expenses. Except as set forth in this Section 8.3, all fees
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses whether
or not the Merger is consummated; provided, however, that Parent and the Company
shall share equally the filing fee for the Notification and Report Forms filed
with the FTC and DOJ under the HSR Act, and all premerger notification and
reports forms under similar applicable laws of other jurisdictions.
     8.4 Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of the party
against whom enforcement is sought. For

-67-



--------------------------------------------------------------------------------



 



purposes of this Section 8.4, the Shareholders agree that any amendment of this
Agreement signed by the Shareholder Representative shall be binding upon and
effective against the Shareholders whether or not they have signed such
amendment.
     8.5 Extension; Waiver. At any time prior to the Closing, Parent, on the one
hand, and the Company and the Shareholder Representative, on the other hand,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations of the other party hereto, (ii) waive any inaccuracies in
the representations and warranties made to such party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. For purposes of this Section 8.5, the Shareholders agree
that any extension or waiver signed by the Shareholder Representative shall be
binding upon and effective against all Shareholders whether or not they have
signed such extension or waiver.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
messenger or courier service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with acknowledgment of complete
transmission) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice or, if specifically
provided for elsewhere in this Agreement such as Section 4.3, by email);
provided, however, that notices sent by mail will not be deemed given until
received:

         
 
  (a)   if to Parent or Sub, to:
 
       
 
      Harmonic, Inc.
 
      549 Baltic Way
 
      Sunnyvale, CA 94089
 
      Attn: Robin N. Dickson
 
      Telephone: (408) 542-2661
 
      Facsimile: (408) 542-2516
 
       
 
      with a copy to:
 
       
 
      Wilson Sonsini Goodrich & Rosati
 
      Professional Corporation
 
      650 Page Mill Road
 
      Palo Alto, CA 94304
 
      Attention:  Jeffey D. Saper, Esq.
 
                        Robert G. Day, Esq.
 
      Telephone No.: (650) 493-9300
 
      Facsimile No.: (650) 493-6811

-68-



--------------------------------------------------------------------------------



 



         
 
  (b)   if to the Company or the Shareholder Representative, to:
 
       
 
      David Trescot
 
      751 Live Oak Drive
 
      Menlo Park, CA 94025
 
      Attention: David Trescot
 
      Facsimile No.: (408) 432-3334
 
       
 
      with a copy to:
 
       
 
      Teraoka & Partners LLP
 
      One Embarcadero Center Suite 1020
 
      San Francisco, CA 94111
 
      Attention: Catherine M. Gormley
 
      Facsimile No.: (415) 981-0222

     9.2 Interpretation. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     9.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
     9.4 Entire Agreement; Assignment. This Agreement, the Exhibits hereto, the
Disclosure Schedule, the Nondisclosure Agreement, and the documents and
instruments and other agreements among the parties hereto referenced herein:
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings both
written and oral, among the parties with respect to the subject matter hereof;
(ii) are not intended to confer upon any other person any rights or remedies
hereunder; and (iii) shall not be assigned by operation of law or otherwise,
except that Parent may assign its rights and delegate its obligations hereunder
to its affiliates as long as Parent remains ultimately liable for all of
Parent’s obligations hereunder. For the avoidance of doubt, the Term Sheet shall
be deemed terminated as of the date hereof, and all provisions thereof,
including any provisions thereof which by their terms state that they shall
survive the termination of the Term Sheet, shall be of no further force and
effect.
     9.5 Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
     9.6 Other Remedies. Except as otherwise expressly set forth herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy

-69-



--------------------------------------------------------------------------------



 



conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.
     9.7 Governing Law; Exclusive Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of California,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Subject to Section 7.4(f) hereof, each of the
parties hereto irrevocably consents to the exclusive jurisdiction and venue of
any court within Santa Clara County, State of California, in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
herein, agrees that process may be served upon them in any manner authorized by
the laws of the State of California for such persons and waives and covenants
not to assert or plead any objection which they might otherwise have to such
jurisdiction, venue and such process. Subject to Section 7.4(f) hereof, each
party agrees not to commence any legal proceedings related hereto except in such
courts.
     9.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     9.9 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
[remainder of page intentionally left blank]

-70-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Sub, the Company, and the Shareholder
Representative have caused this Agreement to be signed, all as of the date first
written above.

                  HARMONIC INC.    
 
           
 
  By:   /s/ Robin Dickson     
 
                Name: Robin Dickson         Title: Chief Financial Officer    
 
                RHOZET CORPORATION    
 
           
 
  By:   /s/ David Trescot     
 
                Name: David Trescot         Title: Chief Executive Officer    
 
                DUSSELDORF ACQUISITION CORPORATION    
 
           
 
  By:   /s/ Patrick Harshman      
 
                Name: Patrick Harshman         Title: President    
 
                SHAREHOLDER REPRESENTATIVE    
 
                           /s/ David Trescot          DAVID TRESCOT    

